Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 1 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 2 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 3 of 154




                          Exhibit A
      Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 4 of 154


                                 CIN-TEL CORPORATION
PH:     513-621-7723                                               FX:   513-263-9023

                                                                               Page 1
                                      DISTRICT COURT
                               DENVER COUNTY, COLORADO
                                        - - -
         AARON BELL                        :
         INTERNATIONAL, INC., a            :
         Colorado corporation,             :
                                           :
                      Plaintiff,           :
              -vs-                         : CASE NO. 1:18-CV-01015-RBJ
                                           :
         JOHN ROWELL, an                   :
         individual,                       :
                                           :
                      Defendant.           :
                                         - - -
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                         - - -
                               Deponent:     JOHN ZURBORG
                                   January    11, 2019
                                        10:00 a.m.




         Reported by:      Jennifer K. Starner, RPR




       WWW.CINTELCORPORATION.COM                  E-Mail     CINTELCO@GMAIL.COM
      Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 5 of 154


                                                     CIN-TEL CORPORATION
PH:     513-621-7723                                                                                    FX:        513-263-9023
                                                          Page 2                                                               Page 4
  1                     DISTRICT COURT                                  1                 ST IP ULAT IONS
  2                 DENVER COUNTY, COLORADO                             2       It is stipulated by and among counsel for the
  3                       ---                                           3    respective parties that the deposition of JOHN ZURBORG, a
  4     AARON BELL                   :
        INTERNATIONAL, INC., a :                                        4    witness herein, called as upon Cross-Examination by the
  5     Colorado corporation, :                                         5    Defendant may be taken at this time and place pursuant to
                           :                                            6    the Colorado Rules of Civil procedure and Notice as to the
  6            Plaintiff,      :                                        7    time and place of taking said deposition; that the
           -vs-              : CASE NO. 1:18-CV-01015-RBJ               8    deposition was recorded in stenotypy by the court reporter,
  7                        :
        JOHN ROWELL, an                :                                9    Jennifer K. Starner, RPR, and transcribed out of the
  8     individual,              :                                     10    presence of the witness; and that said deposition is to be
                           :                                           11    submitted to the witness for his examination and signature,
  9            Defendant.          :                                   12    and that signature may be affixed out of the presence of the
 10                       ---                                          13    Notary Public.
 11             CONFIDENTIAL - ATTORNEYS' EYES ONLY
 12                       ---                                          14                      ---
 13         Deposition of JOHN ZURBORG, a witness herein, taken by     15
 14     the Defendant as upon Cross-Examination and pursuant to the    16
 15     Colorado Rules of Civil Procedure and Notice at the offices    17
 16     of Taft, Stettinius & Hollister, 425 Walnut Street, Suite,     18
 17     Cincinnati, Ohio, on January 11, 2019 at 10:00 a.m., before
 18     Jennifer K. Starner, RPR, a Notary Public within and for the   19
 19     State of Ohio.                                                 20
 20                        ---                                         21
 21                                                                    22
 22                                                                    23
 23
 24                                                                    24


                                                          Page 3                                                               Page 5
 1     APPEARANCES:                                                     1                      JOHN ZURBORG,
 2         On behalf of the Plaintiff (VIA TELEPHONE):
 3           Colin Barnacle, Esquire
                                                                        2    of lawful age, as having been duly sworn, as hereinafter
             Littler Mendelson,P.C.                                     3    certified, was examined and testified as follows:
 4           1900 Sixteenth Street                                      4                    CROSS-EXAMINATION
             Suite 800
 5           Denver, Colorado 80202                                     5    BY MR. HERZIG
             (303) 629-6200                                             6            Q        Good morning, Mr. Zurborg. My name is
 6                                                                      7    Aaron Herzig. I am the lawyer for John Rowell, the
 7          On behalf of the Defendant:
 8            Aaron M. Herzig, Esquire                                  8    defendant in this matter. If you could just state and spell
              Taft, Stettinius & Hollister                              9    your name for the record.
 9            425 Walnut Street
              Suite 1800
                                                                       10            A        Sure. My name is John Zurborg, J-O-H-N.
 10           Cincinnati, Ohio 45202-3957                              11    My last name Z-U-R-B-O-R-G.
              (513) 381-2838                                           12            Q        And you are here today as the corporate
 11           aherzig@taftlaw.com
 12         On behalf of the witness:                                  13    representative of Skilcraft, correct?
 13           J. Corey Asay, Esquire                                   14            A        I am.
              Dinsmore & Shohl                                         15            Q        Great. Have you ever been deposed
 14           1900 Chemed Center
              255 East Fifth Street                                    16    before?
 15           Cincinnati, Ohio 45202-3172                              17            A        No.
              (513) 977-8200
 16           corey.asay@dinsmore.com
                                                                       18            Q        All right. So your lawyer may have done
 17                                                                    19    this, but I'll go over a few general guidelines.
 18         Also present:                                              20                    No. 1, the court reporter is trying to
 19            John Rowell
 20
                                                                       21    take everything down as best she can. So I will try to talk
 21                                                                    22    slowly and not talk over you, and I hope you will try not to
 22                                                                    23    talk over me.
 23
 24                                                                    24                    No. 2, because we have folks on the


2 (Pages 2 to 5)

       WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
      Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 6 of 154


                                                    CIN-TEL CORPORATION
PH:     513-621-7723                                                                                    FX:        513-263-9023
                                                           Page 6                                                              Page 8
  1     phone and the court reporter is trying to hear us, please      1    Schedule A of the subpoena, right?
  2     try to keep your voice up. Nods and shakes of the head         2           A      I do.
  3     can't be recorded. You'll have to answer yes or no.            3           Q       Okay. And if you could just turn to
  4            A       Okay.                                           4    Page 9 of the subpoena and take a quick look at Schedule A
  5            Q       Great. Okay is also a fine answer.              5    and confirm that you're prepared to testify on behalf of
  6     Wait until I ask the question and then you can give an         6    Skilcraft on the six items listed there.
  7     answer. If you need a break at any time, we do have            7           A      Yes, I am.
  8     restrooms available. So let me know. The only thing I          8           Q       And then if you could flip to Page 10,
  9     would ask is that you -- if there's a question pending you     9    which is Schedule B. Schedule B is a list of three types of
 10     answer it and then we go on a break.                          10    documents that we requested that Skilcraft produce. Did
 11            A       Okay.                                          11    Skilcraft produce documents in response to this subpoena?
 12            Q       You may hear objections from time to           12           A      Yes, we did.
 13     time. Unless your lawyer instructs you not to answer, those   13           Q       And, to the best of your knowledge, did
 14     objections are for the record and then you continue to        14    Skilcraft produce all of the documents relevant to the three
 15     answer. Does that make sense?                                 15    topics there?
 16            A       Yes.                                           16           A      Yes.
 17            Q       Great. And you're represented here             17           Q       Great. And you're prepared to answer
 18     today by Mr. Asay from the Dinsmore law firm; is that         18    questions about those documents today as well?
 19     correct?                                                      19           A      I am.
 20            A       Yes.                                           20           Q       Okay. Thank you. You can put that
 21            Q       Great.                                         21    aside. Why don't you start by telling us about your
 22                  (Whereupon, Defendant's Exhibit 1                22    education from college on.
 23                  through 4 were marked for identification         23           A      My education?
 24                  purposes.)                                       24           Q       Yes.


                                                           Page 7                                                              Page 9
  1                   MR. HERZIG: Okay. For the record,                1           A      Okay. From college on?
  2           we'll mark as, I guess, Exhibits 1 through 4 the         2           Q       Yeah.
  3           signed protective orders by Mr. Rowell,                  3           A      So in college and on or after college?
  4           Mr. Zurborg, Mr. Asay and Miss Starner. And then         4           Q       Where did you go to college?
  5           I will give you what will be Exhibit 5.                  5           A      Okay. So it's a long history. So I
  6                   And, Collin, I'll do my best -- I'm not          6    went to Cincinnati Technical College here in Cincinnati and
  7           sure that the documents you received this morning        7    got two associate's degrees. I then proceeded to work for a
  8           will be exactly the order that I go in, but the          8    few years in the workforce, went to school at night,
  9           first document I'm going to mark as Exhibit 5 is         9    University of Buffalo, to pursue my bachelor's of science.
 10           the subpoena for testimony and documents in             10    And then left and came -- returned to school full-time and
 11           this -- to Skilcraft. All right?                        11    finished the bachelor's of science in electrical engineering
 12                   MR. BARNACLE: Okay.                             12    from the University of Cincinnati. I then proceeded to go
 13                   (Whereupon, Defendant's Exhibit 5 was           13    to school at night at Xavier University to pursue an MBA in
 14                   marked for identification purposes.)            14    entrepreneurism.
 15                   MR. HERZIG: Thank you.                          15           Q       Great. And how long have you worked at
 16           Q        Mr. Zurborg, I've handed you a copy of         16    Skilcraft?
 17     the subpoena. It's called a Rule 30(b)(6) subpoena. Do you    17           A      I have been with Skilcraft -- this is my
 18     understand what that means?                                   18    second time with Skilcraft. And this stint I've been with
 19           A        Yes.                                           19    Skilcraft since 2010.
 20           Q        Okay. So what it means is that you are         20           Q       Okay. Why don't you take us through
 21     here as a representative of Skilcraft today, correct?         21    your work history at Skilcraft, both stints. Just kind of
 22           A        That's correct.                                22    walk through what your titles were and --
 23           Q        So you have the knowledge of the company       23           A      Sure. Sure. My first stint with
 24     with regard to the topics that we asked you about on          24    Skilcraft was from '99 to 2002. I was -- joined as a


                                                                                                        3 (Pages 6 to 9)

       WWW.CINTELCORPORATION.COM                                           E-Mail            CINTELCO@GMAIL.COM
      Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 7 of 154


                                                    CIN-TEL CORPORATION
PH:     513-621-7723                                                                                    FX:       513-263-9023
                                                          Page 10                                                           Page 12
  1     director with the company. And the goal was to grow the         1            Q      Okay. And how long did you hold the
  2     company, which we did successfully. And I left at the end       2    title of VP of business development?
  3     of the recession in 2002 and returned in 2010. Oh, when I       3            A      Until 2012 where I took an interim title
  4     left the first time from Skilcraft in 2002, I was general       4    of COO for about six to nine months while we were doing the
  5     manager of the company when I left.                             5    transition of Jim Berding, who was CEO at the time, to
  6            Q         And what was your role as a general            6    retire. And then at the back half of 2012 I became CEO of
  7     manager?                                                        7    the company.
  8            A         To basically oversee the whole                 8            Q      And that's the title you currently hold?
  9     operations of the company.                                      9            A      It is, yes.
 10            Q         Okay. And -- okay. And then you left          10            Q      What are your responsibilities as a CEO
 11     during the recession?                                          11    of Skilcraft?
 12            A         I did.                                        12            A      The full-blown profit and loss, building
 13            Q         They had cutbacks?                            13    the team, make sure we have a strategy in place to grow the
 14            A         Yeah. We had hit some tough times. It         14    company to the objectives that we set as owners.
 15     was a family-owned business. Myself and the family didn't      15            Q      And what -- describe Skilcraft for me.
 16     see eye to eye as far as what needed to be done. They          16            A      So Skilcraft is a precision sheet metal
 17     weren't willing to make the sacrifices necessary to pull the   17    fabricator. It's been in business since 1965. So it's a
 18     company back into good financial position. And at the time     18    longstanding regional fabrication company here in greater
 19     I -- you know, for me personally I needed to go somewhere      19    Cincinnati. When I joined the company we primarily serviced
 20     where it was more secure. So I left. And the company had       20    what I would call commercial OEMs. One of the things that
 21     been sold from the family by the time I returned in 2010 to    21    we did is, is we entered the aerospace market and now we
 22     two others.                                                    22    started a whole separate business unit. So we've got two
 23            Q         What did you do between 2002 and 2010?        23    business units, one for aerospace and one for commercial
 24            A         I was vice president of development with      24    OEMs.


                                                          Page 11                                                           Page 13
  1     a company by the name of SMC out of Lexington, Kentucky.        1           Q       Give me some examples. Are you --
  2     There I was part of the team that successfully grew the         2    particular OEMs or any particular industry categories?
  3     company from 18 to 70 million where we successfully sold it     3           A       Well, so I -- yeah. So on the
  4     to a company by the name of Creation Technology, where I        4    commercial group side we would service companies like Big
  5     became executive vice president with the executive team of      5    Ass Fan, Square D which is now Schneider Electric, Trane
  6     a -- Creation Technology was the company that acquired us.      6    Corporation down in Lexington, Kentucky. That's the type of
  7            Q        And then you returned to Skilcraft --           7    OEMs we would service out of that side. Out of the
  8            A       I did.                                           8    aerospace side we service companies like GE or Rolls Royce
  9            Q        -- in 2010 when the company sold?               9    that make jet engine components.
 10            A       Yeah. Well, I spent three years with            10           Q       Okay. And you oversee the operations of
 11     the company that acquired SMC in Lexington, Kentucky. And I    11    both divisions?
 12     wanted to return to -- I was looking to purchase a business    12           A       Yes, I do.
 13     of my own. And the gentlemen that had bought Skilcraft in      13           Q       Okay. What's -- what is the corporate
 14     2004 were previous business associates of mine from the        14    structure of Skilcraft?
 15     early '90s. And one of them was going to retire within a       15           A       It is an LLC.
 16     three to four-year window. And they asked me to come back      16           Q       Okay. And who -- who owns it?
 17     and help them grow the company. And then also succeed the      17           A       Jay Vierling, who's the majority owner
 18     current -- or the CEO at the time and become CEO. And then     18    of the company. And there are five owners in the company,
 19     I came in as an owner as well.                                 19    but he owns, like, right around 60 percent of the shares.
 20            Q        So in 2010 you came in as an owner. And        20           Q       Okay.
 21     what title?                                                    21           A       I own ten percent and the others are
 22            A       I came in with the title of VP of               22    distributed right across three other individuals.
 23     business development. And then I came in as an owner. I        23           Q       Okay. And does Mr. Vierling have a role
 24     bought shares in the company.                                  24    in the company besides ownership?


4 (Pages 10 to 13)

       WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
      Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 8 of 154


                                                    CIN-TEL CORPORATION
PH:     513-621-7723                                                                                    FX:       513-263-9023
                                                          Page 14                                                           Page 16
  1           A        Not in a day-to-day basis, no. I mean,           1           A        Yes.
  2     I guess you could say that he's quasi chairman of the board,    2           Q        B-E-L-L-I-Z-Z-I.
  3     but that's not official. So that would be his role.             3           A        Yeah. And there was one other gentleman
  4           Q        So there's a board of directors of the           4    on the phone. I don't remember the other gentleman's name.
  5     LLC?                                                            5           Q        That was a sales call?
  6           A        There is, yes.                                   6           A        It was a second call from the original
  7           Q        Okay. Are -- is the board -- what's              7    inbound call where they were trying to really impress upon
  8     your position on the board?                                     8    me that they could represent Skilcraft well through a sale
  9           A        So my position on the board is as member         9    process.
 10     and president/CEO. So I call the board meetings, I set the     10           Q        Okay. And there is Aaron Bell.
 11     agenda for the board meetings. That's my role.                 11           A        ABI, yes.
 12           Q        Does Mr. Vierling chair the board?              12           Q        ABI. Okay. Good. So we're all going
 13           A        No. I'd say actually I chair it.                13    to call it -- we're going to call the plaintiff AIB --
 14           Q        And are the other owners the board              14    Mr. Bellizzi's company ABI for this deposition.
 15     members?                                                       15                   Okay. So let's go back to the first
 16           A        The other members are board members.            16    call. You get a cold call from Dean --
 17     And then I have three board advisors that are nonowners that   17           A        Yes.
 18     advise us in specific areas. One would be in finance, one      18           Q        -- in January or February time frame --
 19     would be in operations, one would be specifically in the       19           A        Yes.
 20     aerospace industry.                                            20           Q        -- of 2017? Did he tell you at the time
 21           Q        So these are experienced executives from        21    that he was representing ABI?
 22     other companies that are giving you advice?                    22           A        He did, yes.
 23           A        Every one of them are extremely                 23           Q        Okay. Did he say that Mr. Rowell was
 24     experienced, yes.                                              24    part of the ABI team?


                                                          Page 15                                                           Page 17
  1            Q       When -- when was the first time you              1            A       He did, yes.
  2     heard the name John Rowell?                                     2            Q       Did he ever suggest that Mr. Rowell
  3            A      It would have been after an inbound call          3    worked for anyone other than ABI?
  4     from -- I think the gentleman's name was Dean from AVI,         4            A       No.
  5     inquiring whether Skilcraft needed any services to market       5            Q       Okay. So you have that first call. Did
  6     the company for a sale.                                         6    you do any research into ABI after that call?
  7            Q       Was that a cold call?                            7            A       I searched their website. I had asked
  8            A      It was.                                           8    them for some references. So yes, I checked references on
  9            Q       Was that pretty standard?                        9    companies that they had represented before. I had asked --
 10            A      I get them every week, yes.                      10    yes, I did.
 11            Q       Okay. And about when -- if you recall,          11            Q       When you checked references, what did
 12     about when did you get that call? Month and year, if you       12    you do?
 13     can remember.                                                  13            A       I asked them for some that were
 14            A      It would have been in early 2017. It             14    aerospace specific. I asked for some that were directly
 15     would have been January/February time -- mid January to        15    involved with John Rowell.
 16     early February time frame.                                     16            Q       And you liked what you heard enough to
 17            Q       Okay. And do you recall at the time             17    proceed with another phone call with ABI, correct?
 18     what Dean Berger said about John Rowell?                       18            A       Yes, I did.
 19            A      They were extremely excited to have John         19            Q       Okay. And I should clarify. I know it
 20     Rowell represent Skilcraft because of his aerospace industry   20    gets a little confusing because, of course, you were
 21     background and thought that it was a perfect fit in their      21    personally very involved in all these things. But when I'm
 22     words. And actually at this point on the call, it just         22    talking about "you" --
 23     wasn't Dean. It was Ralph, whatever Ralph's last name is.      23            A       Uh-huh.
 24            Q       Bellizzi?                                       24            Q       -- or "I" or any of those pronouns, I'm


                                                                                                    5 (Pages 14 to 17)

       WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
      Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 9 of 154


                                                   CIN-TEL CORPORATION
PH:     513-621-7723                                                                                     FX:        513-263-9023
                                                         Page 18                                                              Page 20
  1     talking about Skilcraft as a company.                           1          volume down.
  2            A      The company, yeah.                                2                 MR. HERZIG: All right.
  3            Q      If you ever come to a point where                 3          Q       Okay. So you had three potential -- so
  4     there's something -- I don't think this will be the case --     4   in the eleventh hour suddenly you have three potential
  5     if there's something that you know that the company doesn't     5   companies in mind. And eventually you decide to go with
  6     also know, we can talk about that. But as CEO, I suspect        6   ABI, correct?
  7     everything that you know is also the company's knowledge?       7          A       So yes.
  8            A      Yes, sir.                                         8          Q       And why did you choose ABI?
  9            Q      Okay. So the second phone call -- so              9          A       There was more research done after my
 10     Dean calls you. You do some research. And then you -- how      10   board meeting before we finally came to an agreement with
 11     does the second phone call occur?                              11   ABI. So why did I use ABI? We met with John. He flew down
 12            A      The second phone call that -- they               12   to Florida to meet with me and Jay Vierling. And we met, we
 13     caught me in the eleventh hour of getting ready to go to a     13   talked about how ABI and John would represent Skilcraft
 14     board meeting to recommend another firm to represent us        14   through a process. We discussed some of the contractual
 15     through the sales process. We had already pretty much          15   surroundings in representing Skilcraft and we came to a
 16     whittled it down to two. So they caught me in the eleventh     16   verbal agreement, which later became the contract agreement.
 17     hour.                                                          17   John convinced us that he was the right -- him and ABI were
 18            Q      Okay.                                            18   the right company for us.
 19            A      And so they were pressing hard trying to         19          Q       And during that conversation, did
 20     justify how they could represent us better than the other      20   Mr. Rowell ever suggest to Skilcraft that he worked for
 21     two firms. And they pressed hard that John Rowell, who was     21   anyone other than ABI?
 22     very experienced, and the company was very experienced in      22          A       No.
 23     representing aerospace companies.                              23                 MR. HERZIG: I'm going to -- we're going
 24            Q      So who was the other company?                    24          to mark Exhibit 6, which is the complaint, which


                                                         Page 19                                                              Page 21
  1            A       Houghlan Lokey. H-O-U-G-H-L-A-N.                 1           was originally filed in state court in Denver
  2     Lokey, L-O-K-E-Y, I think it is. I'm not exactly sure about     2           County, Colorado.
  3     that. But that was one of them. That was the one we were        3                   (Whereupon, Defendant's Exhibit 6 was
  4     leaning toward.                                                 4                   marked for identification purposes.)
  5            Q       Okay.                                            5           Q        We're going to start on -- so
  6            A       There was one another. I can't remember          6    Mr. Zurborg, feel free to -- I don't know if you've seen the
  7     the name of it.                                                 7    complaint before or not, but feel free to take a look at it.
  8            Q       That's all right. But you had gotten             8    I'm mostly going to ask you about a few particular
  9     calls from other investment banking firms before ABI, right?    9    paragraphs.
 10            A       Again, I get multiple calls during the          10           A        Okay.
 11     course of a month from firms like that, yes.                   11           Q        But you're welcome to read the whole
 12            Q       Okay. And I'm sorry. Did --                     12    thing.
 13                   MR. HERZIG: Collin, are you still                13           A        I briefed it this morning. So just
 14            there?                                                  14    point me where you want me to focus on.
 15                   MR. BARNACLE: Yes, I am.                         15           Q        Okay. Sounds good. So the Aaron Bell
 16                   MR. HERZIG: Okay. I thought I heard --           16    International, ABI's main -- well, one of the claims in this
 17            did anyone else join the line?                          17    case, as I think you know from reading the complaint, is
 18                   MR. BARNACLE: No. You know what? That            18    that Mr. Rowell essentially tried to terminate the deal
 19            was my -- that was an email coming through my           19    between Skilcraft and ABI and then take it for himself.
 20            phone.                                                  20                   Is that your general understanding as
 21                   MR. HERZIG: Sorry. I'm hearing things.           21    part of the complaint?
 22            All right. If someone else does join, please let        22           A        I understand that to be the complaint.
 23            us know.                                                23           Q        Okay. Let's take a look at Paragraph 3,
 24                   MR. BARNACLE: Yeah. I'll turn the                24    which is on Page 2 of Exhibit 6 of the complaint. It says


6 (Pages 18 to 21)

       WWW.CINTELCORPORATION.COM                                            E-Mail            CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 10 of 154


                                                  CIN-TEL CORPORATION
PH:   513-621-7723                                                                                    FX:        513-263-9023
                                                       Page 22                                                             Page 24
  1    while still an ABI Employee, Defendant Rowell intentionally    1    going to go back to Paragraph 3 of the complaint.
  2    subverted and attempted to divert the transaction that ABI     2           A       Yep.
  3    carefully developed with Skilcraft, LLC.                       3           Q       The next phrase says that Mr. Rowell
  4                  To your knowledge, did Mr. Rowell ever           4    worked with a competing investment bank to usurp the
  5    attempt to subvert the transaction that ABI had carefully      5    Skilcraft Transaction."
  6    developed with Skilcraft, LLC?                                 6                  To Skilcraft's knowledge, did Mr. Rowell
  7          A        No.                                             7    ever work with a competing investment bank to usurp the
  8          Q        And your understanding is that that             8    Skilcraft transaction?
  9    transaction would have been the sale of ABI to investors,      9           A       No.
 10    correct?                                                      10           Q       The next section says that Mr. Rowell
 11          A        The sale of Skilcraft?                         11    tortiously interfered with ABI's contractual and perspective
 12          Q        I'm sorry. The sale of Skilcraft?              12    business relationship with Skilcraft.
 13          A        The sale of Skilcraft to investors, yes.       13                  Putting aside the word "tortious" for a
 14          Q        Mr. Rowell never, to your knowledge,           14    minute, as a general matter, to your knowledge, did
 15    attempted to subvert that transaction, correct?               15    Mr. Rowell ever interfere with ABI's contractual
 16          A        That's correct.                                16    relationship with Skilcraft?
 17          Q        Okay. And, to your knowledge, did              17           A       No.
 18    Mr. Rowell -- and, of course, I mean Skilcraft's              18           Q       Did it ever interfere with ABI's
 19    knowledge -- ever attempt to divert that transaction from     19    prospective relationship with Skilcraft?
 20    ABI?                                                          20           A       No.
 21          A        No.                                            21           Q       They then -- the complaint then gives an
 22          Q        It then goes on to say that Mr. Rowell         22    example of that behavior in its view and says, "Mr. Rowell
 23    openly disparaged ABI.                                        23    described ABI to Skilcraft as 'grossly understaffed.'"
 24                  Did you ever hear -- did anyone -- did          24                  Did Mr. Rowell ever describe ABI as


                                                       Page 23                                                             Page 25
  1    Skilcraft ever hear Mr. Rowell disparage ABI?                  1    grossly understaffed to you?
  2          A       No.                                              2          A        No.
  3          Q        So let's talk a little bit about what we        3          Q        It next says that he said that ABI
  4    mean about disparaging for a minute because you were           4    lacked -- this is not quoted, but just generally stated.
  5    answering based on your common understanding of the word,      5    ABI lacked sufficient resources to service Skilcraft's
  6    which I appreciate. In the law disparagement is a false        6    transactions.
  7    statement.                                                     7                 Did Mr. Rowell ever say or indicate
  8                 As far as you know, did Mr. Rowell ever           8    anything like that to you?
  9    make a false statement about ABI --                            9          A        No.
 10          A       No.                                             10          Q        It then says that ABI -- that he told
 11          Q        -- published to a third party, which           11    you that ABI did not prioritize Skilcraft's needs.
 12    would mean said to you, that is derogatory of ABI's general   12                 Did Mr. Rowell ever indicate or say
 13    business or some element of its business?                     13    anything like that to you?
 14                 Did Mr. Rowell ever make a derogatory            14          A        No.
 15    statement about ABI?                                          15          Q        It then says that Mr. Rowell stated that
 16          A       No.                                             16    ABI was incapable of meeting Skilcraft's needs.
 17          Q        To your knowledge, did Mr. Rowell ever         17                 Did Mr. Rowell ever say or indicate
 18    give you the impression that he intended to cause any harm    18    anything like that to you?
 19    to ABI's pecuniary interests?                                 19          A        No.
 20          A       No.                                             20          Q        To your knowledge, did Mr. Rowell ever
 21          Q        To your knowledge, did Mr. Rowell ever         21    use any confidential, proprietary or trade secret
 22    act with malice toward ABI?                                   22    information of ABI to help a company other than ABI?
 23          A       No.                                             23          A        No.
 24          Q        I'm going to -- so the next -- we're           24          Q        Or to help himself outside of his work


                                                                                                  7 (Pages 22 to 25)

      WWW.CINTELCORPORATION.COM                                           E-Mail           CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 11 of 154


                                                 CIN-TEL CORPORATION
PH:   513-621-7723                                                                                      FX:        513-263-9023
                                                       Page 26                                                               Page 28
  1    for ABI?                                                        1            A      I did what I was contractually obligated
  2           A       No.                                              2    to, which was try to defer it back to ABI.
  3           Q       So as far as Skilcraft knows, John               3            Q      And how did you do that?
  4    Rowell, when he was working with Skilcraft, was always          4            A      I don't recall. I mean, I -- I don't
  5    working for ABI; is that right?                                 5    recall.
  6           A       John Rowell was ABI, yes.                        6            Q      Okay. So if you look at the signature
  7           Q       Okay. Have you ever heard of a company           7    of this person called Patrick Vaughn --
  8    called First Line Advisors?                                     8            A      Uh-huh.
  9           A       No.                                              9            Q      -- it says "First Line Advisors LLC."
 10                  MR. HERZIG: So I think, Collin, this is          10            A      Uh-huh.
 11           the back of that PDF. There are two emails toward       11            Q      And then in the website it says "First
 12           the back of the PDF. Mark this Exhibit 7.               12    Line Advisor" -- without the S -- ."com." And then his web
 13                  (Whereupon, Defendant's Exhibit 7 was            13    address -- his email address uses the First Line Advisors --
 14                  marked for identification purposes.)             14    with an S -- .com. You'll also note in the phone number
 15           Q       So Exhibit 7 is marked Skilcraft 001257.        15    that it says (781), and then a dash, which I think is an
 16    Mr. Zurborg, you understand that the Bates label means         16    unconventional way to type a phone number. Don't you think?
 17    Skilcraft produced this document in connection with the        17            A      Yes.
 18    subpoena?                                                      18            Q      And it's unconventional that a business
 19           A       Yes.                                            19    would have an email address that is First Line Advisors, but
 20           Q       Okay. This appears to be an email from          20    a web address that is First Line Advisor. Don't you think?
 21    a Patrick Vaughn at something called First Line Advisors LLC   21            A      Yes.
 22    to you; is that correct?                                       22            Q      Did you ever look up First Line Advisor
 23           A       Can I have a moment to read this?               23    at the time?
 24           Q       Yes, please do. I'm sorry.                      24            A      No.


                                                       Page 27                                                               Page 29
  1           A       Yeah. Okay.                                      1           Q        Did you ever click on the link for First
  2           Q       Please do. I'm sorry. Take all the               2    Line Advisor?
  3    time you need.                                                  3           A        No.
  4           A       Okay. What was your question again,              4           Q        Did you ever look up Patrick Vaughn to
  5    please?                                                         5    find out if he was a real person?
  6           Q       So, first of all, does this appear to be         6           A        No.
  7    an email from Patrick Vaughn to you, correct?                   7           Q        So this email is sent to you on January
  8           A       It is.                                           8    4th, 2018, correct?
  9           Q       And it was produced by Skilcraft to              9           A        Yes.
 10    Mr. Rowell -- to me in connection with the subpoena,           10           Q        It says that First Line Advisors has a
 11    correct?                                                       11    client who has an interest in your fabrication division. Is
 12           A       It was, yes.                                    12    that -- that is not -- that's the commercial OEM division or
 13           Q       And it's a business record of Skilcraft?        13    the aerospace division, if you know?
 14           A       It is.                                          14           A        Okay. Let me read it again. So I
 15           Q       Okay. It's an email that you keep in            15    wouldn't know the answer to know what they were implying.
 16    the normal course of business, right?                          16           Q        Both divisions fabricate things?
 17           A       It is, yes.                                     17           A        They do, yes.
 18           Q       Do you recall getting this email?               18           Q        Okay. And you don't use the term
 19           A       After reading it -- I mean, I get lots          19    fabrication division?
 20    of emails that are various -- like this, right. So I do        20           A        No, I do not.
 21    recall getting this specific email, yes.                       21           Q        Okay. Did you ever hear Mr. Rowell use
 22           Q       Okay. I'm going to note a few things            22    the term "fabrication division"?
 23    about it. Well, did you -- what did you do when you            23           A        Absolutely not.
 24    received this email?                                           24           Q        Then it says, "Upon some hunting, we


8 (Pages 26 to 29)

      WWW.CINTELCORPORATION.COM                                            E-Mail            CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 12 of 154


                                                  CIN-TEL CORPORATION
PH:   513-621-7723                                                                                     FX:         513-263-9023
                                                        Page 30                                                              Page 32
  1    learned that you are being represented by John Rowell, and     1    First Line Advisors ever contacted you again?
  2    therefore reached out to him."                                 2           A       Not to my memory, no.
  3                  As far as you knew at the time, that was         3           Q       Okay. This reads to me like First Line
  4    accurate, correct?                                             4    Advisors might be a competitor of ABI or trying to be. Is
  5           A       Yes.                                            5    that how it reads to you?
  6           Q       "My colleague made a couple of attempts,        6           A       I would read it that way, yes.
  7    leaving multiple voicemail messages. No response. I also       7           Q       But it also reads to me like they don't
  8    called John, and finally was able to reach him. He informed    8    have a relationship with John Rowell because they can't even
  9    me that you may be close to" -- I assume that's finishing      9    reach him, correct?
 10    the transaction. "Therefore, I asked for clarity if he        10           A       Yes.
 11    wanted to speak further or if the deal was done. He said he   11           Q       And Mr. Rowell never mentioned the name
 12    would contact me the next morning but I never heard from      12    First Line Advisors to you while he worked for you?
 13    him."                                                         13           A       No.
 14                  "Based on the transaction being close to        14           Q       Or worked for ABI?
 15    the finish line, I tried calling him multiple times. After    15           A       No.
 16    my last attempt, he sent me a text to leave him alone.        16           Q       And Mr. Rowell never gave you the
 17    Based on this, I decided I would reach out to you directly    17    impression that he worked for First Line Advisors; is that
 18    to see if you are interested in a potential investment        18    correct?
 19    in/buyout of your fabrication division."                      19           A       No.
 20                  Do you have any reason to believe that          20                 MR. HERZIG: We'll go off the record for
 21    is accurate or inaccurate?                                    21           30 seconds while Mr. Zurborg gets some coffee.
 22           A       I don't.                                       22                 (Whereupon, a brief recess was taken.)
 23           Q       Did you follow up with John Rowell after       23                 MR. HERZIG: Okay. We're back on the
 24    this to find out why he might not be contacting this First    24           record.


                                                        Page 31                                                              Page 33
  1    Line Advisors?                                                 1            Q       I'm going to go back, Mr. Zurborg, to
  2           A       I don't recall.                                 2    Exhibit 6 for just a minute, which is the complaint.
  3           Q       If First Line Advisors had a client that        3            A      Okay.
  4    was interested in a potential investment at this stage,        4            Q       Let's take a look at Paragraph 25 real
  5    would you have entertained an offer?                           5    quick.
  6           A       No.                                             6            A      What page?
  7           Q       Why not?                                        7            Q       Page 5, Paragraph 25.
  8           A       Because I had already -- we had already         8            A      Okay.
  9    made the decision as a company to stop the sale process of     9            Q       Paragraph 25 says that Mr. Rowell
 10    the company.                                                  10    breached his transition agreement.
 11           Q       Did Mr. Rowell tell you to stop the sale       11                  I take it you don't know anything about
 12    process?                                                      12    this transition agreement, correct?
 13           A       No.                                            13            A      I do not.
 14           Q       Did ABI tell you to stop the sale              14            Q       Did -- as far as you know, did
 15    process?                                                      15    Mr. Rowell fail to take reasonable efforts to protect and
 16           A       No.                                            16    maintain the confidentiality of -- or -- of the very
 17           Q       Why did you decide to stop the sale            17    existence of the Skilcraft transaction?
 18    process?                                                      18            A      Ask the question again, please.
 19           A       Because we felt the process did not            19            Q       As far as you know, did Mr. Rowell ever
 20    reveal an offer that met our expectations. And we felt that   20    fail to take reasonable measures to protect and maintain the
 21    we had exhausted the opportunities that were presented        21    confidentiality of the very existence of the Skilcraft
 22    through that process and we needed to get back to focusing    22    transaction?
 23    on the business.                                              23            A      No.
 24           Q       Do you know if Mr. Vaughn or anyone from       24            Q       As far as you know, he kept that


                                                                                                   9 (Pages 30 to 33)

      WWW.CINTELCORPORATION.COM                                           E-Mail            CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 13 of 154


                                                CIN-TEL CORPORATION
PH:   513-621-7723                                                                                   FX:        513-263-9023
                                                     Page 34                                                              Page 36
  1    transaction confidential?                                    1                   MR. BARNACLE: Okay.
  2           A       Yes. That's why I asked the question.         2                   MR. HERZIG: As they were for the
  3    I wasn't sure which way -- I believe he protected the        3            earlier parts of the complaint.
  4    confidentiality. That would be my answer.                    4                   MR. BARNACLE: Okay.
  5           Q       As far as you know, did Mr. Rowell ever       5                   MR. HERZIG: That's what transcript are
  6    openly usurp the Skilcraft transaction for his own gain?     6            for.
  7           A       No.                                           7            Q       You mentioned before that you entered --
  8           Q       As far as you know, did he ever divert        8    that Skilcraft entered into an agreement with ABI, correct?
  9    the Skilcraft transaction from ABI?                          9            A       Yes.
 10           A       No.                                          10            Q       Okay.
 11           Q       Okay. Paragraph 26 says that Mr. Rowell      11                   MR. HERZIG: Okay. We're going to mark
 12    disparaged ABI to Skilcraft by describing them as grossly   12            as Exhibit 8 -- I'm still on track, right?
 13    understaffed.                                               13                   THE COURT REPORTER: Right.
 14                  You already told me that he did not do        14                   (Whereupon, Defendant's Exhibit 8 was
 15    that, correct?                                              15                   marked for identification purposes.)
 16           A       Yes.                                         16                   MR. HERZIG: Exhibit 8 is, for the
 17           Q       That he said it lacked sufficient            17            record, Bates labeled RW 000011879 to 882.
 18    resources to service Skilcraft's transaction.               18            Q       Mr. Zurborg, please take a look at that
 19                  You already told me didn't do that,           19    document. Let me know when you're ready to talk about it.
 20    correct?                                                    20    If it helps, I'm going to ask you about Paragraph 4 and
 21           A       Yes.                                         21    Paragraph 1.3.
 22           Q       That ABI did not prioritize Skilcraft's      22            A       Okay.
 23    needs.                                                      23            Q       But obviously you have the right to read
 24                  You already said he didn't do that,           24    as much as you want.


                                                     Page 35                                                              Page 37
  1    right?                                                       1           A       Yes. I'll read that. Okay. So I read
  2           A        Yes.                                         2    4. What was the other one?
  3           Q        And that ABI was incapable of meeting        3           Q       1.3?
  4    Skilcraft's needs.                                           4           A       1.3.
  5                   He never told you that either?                5           Q       The first question I'm going to ask is
  6           A        Yes.                                         6    if you look at the last page, it appears to have your
  7           Q        Is that right?                               7    signature on it; is that correct?
  8           A        That's correct.                              8           A       Yes, sir.
  9           Q        Okay. Those same comments are repeated       9           Q       And that's Mr. Bellizzi's signature?
 10    throughout the complaint and I'm not going to make you do   10           A       Yes, I assume.
 11    that a third time.                                          11           Q       Fair enough. And what is this document?
 12           A        Okay.                                       12           A       This was the contract that we agreed to
 13           Q        I promise.                                  13    and negotiated with John Rowell on the front end of the
 14           A        Thank you.                                  14    relationship.
 15           Q        But your answer was --                      15           Q       And the contract is between Skilcraft
 16           A        No.                                         16    and ABI, correct?
 17                   MR. BARNACLE: Colin Barnacle.                17           A       Yes, sir.
 18                   MR. HERZIG: Colin, what did you miss?        18           Q       Not -- John Rowell is not a contracting
 19                   MR. BARNACLE: Probably the last three        19    party, right?
 20           minutes.                                             20           A       I don't understand the question.
 21                   MR. HERZIG: Okay. I just -- I went           21           Q       The parties of the contract are only --
 22           back to the complaint and asked him about            22           A       ABI and Skilcraft.
 23           Paragraphs 25 and 26. And you'll read in the         23           Q       -- ABI and Skilcraft?
 24           transcript that his answers were the same.           24           A       Yes, that's correct.


10 (Pages 34 to 37)

      WWW.CINTELCORPORATION.COM                                         E-Mail            CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 14 of 154


                                                  CIN-TEL CORPORATION
PH:   513-621-7723                                                                                     FX:        513-263-9023
                                                       Page 38                                                              Page 40
  1            Q    And apparently you're a shareholder as             1           A       No.
  2    well?                                                           2           Q       Has Mr. Rowell contacted you about doing
  3            A      That's correct.                                  3    business with Skilcraft since January 1st of 2018?
  4            Q      Okay. So Paragraph 4, if you look down           4           A       No.
  5    the third line from the bottom there's a sentence that          5           Q       Since the end of -- since he terminated
  6    starts, "Upon termination."                                     6    your agreement with ABI, has Mr. Rowell attempted to work
  7            A      Yes.                                             7    with Skilcraft in any way?
  8            Q      It says, "Upon termination of this               8           A       No.
  9    engagement, a 'Holdover Period' of eighteen (18) months will    9           Q       And even if you had worked with a
 10    commence. If, during the term of this Agreement and the        10    different advisor and sold the company already, ABI still
 11    Holdover Period, Client completes a Transaction with a         11    would get all of the money to which it was entitled under
 12    Prospect, ABI will be entitled to its fees in accordance       12    this contract; is that right?
 13    with Section 6 below."                                         13           A       Yes.
 14                  What is your understanding of what that          14           Q       Taking a look at Section 1.3 for a
 15    holdover period means?                                         15    moment, it says, "ABI agrees that the work and services
 16            A      It means that Skilcraft LLC could -- if         16    provided by ABI will include John Rowell as the main
 17    we were sold within 18 month of us notifying them, ABI got     17    advisor, which is understood between the parties that John
 18    all the fees associated with -- as defined in the contract.    18    Rowell is personally involved in all the activities of
 19            Q      So even after Skilcraft terminated its          19    identifying, interfacing with potential inquirers, working
 20    relationship with ABI --                                       20    directly with Skilcraft in the preparation of sale, LOI and
 21            A      Yes.                                            21    closing process, unless there are circumstances that arise
 22            Q      -- ABI still would get its fees if              22    that are beyond ABI's control."
 23    Skilcraft sold in the next 18 months?                          23                  That language isn't standard ABI
 24            A      That's how that document's interpreted.         24    language, isn't it?


                                                       Page 39                                                              Page 41
  1                 (Whereupon, a portion of the witness's             1          A        I don't know --
  2                 testimony was stricken from the record).           2          Q        Okay.
  3                 MR. HERZIG: Why don't we strike that.              3          A        -- if they agreed to that prior.
  4                 THE WITNESS: Okay.                                 4          Q        Why -- was that important for Skilcraft?
  5                 MR. HERZIG: You don't need to tell us              5          A        It was important to us, yes.
  6           anything about what your attorneys tell us.              6          Q        Why?
  7                 THE WITNESS: Okay. Sorry.                          7          A        John had a presence here in our site.
  8                 MR. ASAY: Yeah. I'll reiterate that.               8    He, as discussed earlier, was promoted by ABI and himself as
  9                 MR. HERZIG: We'll strike that last                 9    having the experience with the aerospace industry himself.
 10           sentence from the record.                               10    And we wanted to make sure that he was the -- the driver of
 11           Q       But you agree with my -- with what I            11    the process of selling Skilcraft.
 12    said about it?                                                 12          Q        Did that -- did your expectation about
 13           A       Yes. Yes.                                       13    Mr. Rowell turn out to be true?
 14           Q       Okay. So is Skilcraft still in that             14          A        Yes.
 15    holdover period?                                               15          Q        He had the skills and experience that
 16           A       Yes, sir.                                       16    you were looking for, correct?
 17           Q       And is Skilcraft violating the terms of         17          A        Yes.
 18    the holdover period?                                           18          Q        Do you think he gave his best effort to
 19           A       No, sir.                                        19    try and get a deal Skilcraft -- to create a transaction for
 20           Q       Did Skilcraft -- has Skilcraft been             20    Skilcraft in his work for ABI?
 21    sold?                                                          21          A        Yes.
 22           A       No.                                             22          Q        And I think you've already told me that
 23           Q       Are you working with anyone else on a           23    Skilcraft -- not ABI or John Rowell or anybody else --
 24    sale that would occur during the holdover period?              24    decided to stop the transaction process toward the end of


                                                                                                 11 (Pages 38 to 41)

      WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 15 of 154


                                                  CIN-TEL CORPORATION
PH:   513-621-7723                                                                                    FX:        513-263-9023
                                                        Page 42                                                            Page 44
  1    2017, correct?                                                 1            Q        I was asking you about the letter at the
  2            A      That's correct.                                 2    Bates label range 53982. I forget exactly where we were, so
  3            Q      Okay. You said you were on the -- on a          3    let's just -- this is from Whitcraft, correct?
  4    call -- Mr. Bellizzi was on the first call. Who was on the     4            A        Yes.
  5    second -- what you described as the second call --             5            Q        Okay. What I'm saying is -- let's just
  6            A      Yes.                                            6    talk a little bit about how this transaction process worked
  7            Q      -- second sales call --                         7    from the time you signed up with ABI in March of 2017 until
  8            A      Yes.                                            8    you terminated in December of 2017. Just describe in your
  9            Q      -- from ABI? Did you interact with              9    own words what that process was.
 10    Mr. Bellizzi after that?                                      10            A        It started with the draft of a CIM that
 11            A      No.                                            11    ABI prepared.
 12            Q      Not at all?                                    12            Q        A confidential information memorandum?
 13            A      No, not at all.                                13            A        Yes.
 14            Q      Do you recall who else at ABI you did          14            Q        So that was written --
 15    work with besides Mr. Rowell?                                 15            A        Well, actually let me back up. It
 16            A      A gentleman by the name of Kevin. I            16    started with a teaser.
 17    don't remember Kevin's last name.                             17            Q        What is that?
 18            Q      Okay.                                          18            A        It was like a one-page thing that ABI
 19            A      I think that was his first name.               19    sent out to a group of companies to get initial interest and
 20            Q      And what was Kevin's role, if you              20    awareness of the fact that Skilcraft was for sale.
 21    remember?                                                     21            Q        Okay. And were you -- did you send it
 22            A      He supported John in the way of                22    out to all kinds of groups of people or particular
 23    preparation of data and information associated with the       23    industries like private equity groups?
 24    deal.                                                         24            A        So --


                                                        Page 43                                                            Page 45
  1                  MR. HERZIG: Well, let's go off the               1            Q      Did ABI?
  2           record for just a minute.                               2            A      -- ABI did that effort, yes.
  3                  (Off-the-record discussion.)                     3            Q      And did they send it to private equity
  4                  (Whereupon, Defendant's Exhibit 9 was            4    only?
  5                  marked for identification purposes.)             5           A      No.
  6           Q       So, Mr. Zurborg, I'm handing you what's         6           Q      Okay. Who else did they send it to?
  7    Bates labeled RW000053981 to 84. It is now Exhibit No. 9.      7           A      They would have sent it to strategic
  8    And skipping to the second page, have you seen the letter      8    buyers like an OEM.
  9    attached to the email before?                                  9           Q      Is Whitcraft one of those strategic
 10           A       Yes.                                           10    buyers?
 11           Q       Okay. And who is it from?                      11           A      You're slicing hairs.
 12           A       It's from --                                   12           Q      Okay.
 13           Q       What company is it from?                       13           A      I mean, I would consider Whitcraft an
 14           A       Whitcraft.                                     14    OEM, but they're owned by a private equity firm.
 15           Q       Okay. Let's -- let's use this to talk          15           Q      Fair enough. Okay. So it starts out
 16    briefly about how this transaction process works from the     16    with a teaser. And then the confidential information
 17    time you signed that investment banking engagement in March   17    memorandum; is that right?
 18    of 2017 until it was terminated.                              18           A      Yes.
 19                  MR. BARNACLE: Hello? Am I still                 19           Q      Okay. And what did Skilcraft tell ABI
 20           connected?                                             20    about what it was hoping to get out of the transaction?
 21                  MR. HERZIG: Yeah. Can you hear us?              21           A      Well, I mean, beyond, like, financially?
 22           Colin, can you hear us? Colin?                         22    Be a little more clear.
 23                  (Off-the-record discussion.)                    23           Q      Sure.
 24                  MR. HERZIG: Back on the record.                 24           A      We wanted a successful sale.


12 (Pages 42 to 45)

      WWW.CINTELCORPORATION.COM                                           E-Mail           CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 16 of 154


                                                  CIN-TEL CORPORATION
PH:   513-621-7723                                                                                      FX:       513-263-9023
                                                        Page 46                                                              Page 48
  1           Q       Okay. And what did a successful sale             1           A       We had grown the aerospace business from
  2    look like?                                                      2    2015 through 2017 doing new product introduction on the new
  3           A       That met our value of the company                3    engine program from GE. We were doing pilot production in
  4    expectations.                                                   4    those two periods years. And from '16 into '17 was a
  5           Q       Okay. I should mention that because              5    transition into a new contract with adjusted pricing and
  6    there's a protective order --                                   6    increased volume. So we were -- is that good enough?
  7           A       Yes.                                             7           Q        If that's your complete answer, yes.
  8           Q       -- if you're concerned about talking             8           A       That's my answer. Otherwise, we'll be
  9    about particular financial information, we can decide to        9    here a long time.
 10    mark anything that you talk about as confidential at some      10           Q        Okay. So getting back to the sales
 11    point.                                                         11    process. First a teaser, then a confidential information
 12           A       No. My hesitation is, is I could give           12    memorandum. Who -- as a -- I'm not going to ask you to list
 13    you a whole lot more than meets --                             13    everybody, but as a general category, who got the CIM?
 14           Q       Okay. Well, let's start with the                14           A       It was a list that ABI had developed and
 15    financial.                                                     15    had us review.
 16           A       There's a lot more than just financial.         16           Q        Those are companies that had expressed
 17           Q       So let's start with the financial terms.        17    some interest in the Skilcraft's purchase?
 18           A       Yes.                                            18           A       Yes.
 19           Q       When Skilcraft engaged ABI --                   19           Q        Okay. Do you recall how many there were
 20           A       Yes.                                            20    approximately?
 21           Q       -- was it hoping to sell both divisions?        21           A       So are you -- are you talking --
 22           A       Yes.                                            22           Q        That received the confidential
 23           Q       And --                                          23    information memorandum?
 24           A       Well, it was flexibility. It could be           24           A       Oh, one number comes to mind and this


                                                        Page 47                                                              Page 49
  1    yes or one or the other.                                        1    was just early in the stages. 180 something plus companies.
  2            Q       Okay.                                           2            Q       Okay.
  3            A       Yeah.                                           3            A      Yeah.
  4            Q       What was Skilcraft's target price for           4            Q       And then how did that get narrowed down?
  5    selling both divisions?                                         5            A      What I'll tell you is we ended up with a
  6            A       30 to 35. 35, I think, was for both.            6    list of IOIs, companies that got to an IOI. ABI got it to
  7    30 was kind of like the bottom end for aerospace.               7    that phase.
  8            Q       Okay. And ABI was engaged to solicit            8            Q       And what is an IOI?
  9    potential buyers for both or either of the divisions?           9            A      An intent -- and I don't know what the
 10            A       Yes.                                           10    formal acronym stands for. The intent to make an LOI.
 11            Q       Okay. After you sent out the -- well,          11            Q       Okay. An indication of interest?
 12    so what other -- in addition to those financial terms, what    12            A      Yeah, there you go, indication of
 13    other benefits was Skilcraft hoping to receive from the        13    interest.
 14    sale?                                                          14            Q       So the companies that gave an indication
 15            A       Well, I mean, just generally making sure       15    of interest, an IOI, what happened next for those companies?
 16    that it didn't end up in somebody's hands that would -- you    16            A      They would have -- some of them would
 17    know, that the longevity of the business would be good for     17    have came and visited the company.
 18    the employees.                                                 18            Q       Okay. And what was the next stage after
 19            Q       Okay.                                          19    the IOI in the transaction process?
 20            A       Yeah.                                          20            A      So if they were interested, they would
 21            Q       2017 was a transition -- I'll use these        21    have issued an LOI.
 22    words -- was a transition year for Skilcraft; is that right?   22            Q       A letter of intent?
 23            A       Yes.                                           23            A      Yes.
 24            Q       Describe why.                                  24            Q       Okay. And is what we're looking at


                                                                                                 13 (Pages 46 to 49)

      WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 17 of 154


                                                 CIN-TEL CORPORATION
PH:   513-621-7723                                                                                      FX:        513-263-9023
                                                       Page 50                                                                Page 52
  1    right now, the Whitcraft letter, a letter of intent?            1           A       I don't recall specifics. It was lower
  2            A       It is.                                          2    than this 28 million initially.
  3            Q       Okay. Do you recall how many letters of         3           Q       And then did it increase at some point?
  4    intent the transaction received?                                4           A       Yes. Yes.
  5            A       Letters of intent?                              5           Q       To what?
  6            Q       Yes.                                            6           A       The last number I recall is 27. And
  7            A       How many letters or how many companies?         7    there was some details associated with the offer. That 27
  8            Q       How many companies?                             8    number sticks in my head.
  9            A       I recall two.                                   9           Q       Okay. But Skilcraft decided not to take
 10            Q       And they are?                                  10    that deal either; is that right?
 11            A       Whitcraft. And I can't remember the            11           A       That's correct.
 12    name of the group of the second company, but --                12           Q       Why not?
 13            Q       Mill Hill?                                     13           A       The terms of the deal were not amiable
 14            A       Mill Hill, yes.                                14    to us as owners.
 15            Q       Okay. So taking a look at the Whitcraft        15           Q       Why?
 16    letter of intent on September 5th, 2017, do you recall         16           A       There was a large percentage of the
 17    seeing this letter?                                            17    sales price that we were financing.
 18            A       Yes.                                           18           Q       Tell me what you mean.
 19            Q       Okay. And what were the basic economic         19           A       Okay. So out of the 27 million there
 20    terms of this letter?                                          20    was 6 million we would have carried in the way of a loan
 21            A       You just want to point to the paragraph        21    back to the company Mill Hill --
 22    on the second page?                                            22           Q       Okay.
 23            Q       The top of the second page?                    23           A       -- to buy the company.
 24            A       Yeah. I mean, I don't understand.              24           Q       So the two letters of intent that you


                                                       Page 51                                                                Page 53
  1             Q    What was the number they wanted to buy            1    got were -- did not give you the asking price you were
  2    it at?                                                          2    looking for, right?
  3           A       Right there, $28 million.                        3           A       Yes.
  4           Q       Okay. Was that an acceptable offer?              4           Q       Okay. Do you recall why the prices --
  5    Did Skilcraft accept that offer?                                5    why Whitcraft or Mill Hill came in at the prices that they
  6           A       Is this one for the aerospace only?              6    did as opposed to getting all the way to the 30 million?
  7           Q       If you look at the first page, the first         7           A       There was some concern about the
  8    line says, "Thank you for introducing us to Skilcraft           8    projected earnings that we had put out with our specific
  9    Holdings' aerospace business."                                  9    customer in that business.
 10                  Is that the aerospace business only?             10           Q       So GE is a big part of what Skilcraft
 11           A       It must, yes.                                   11    Aerospace does, correct?
 12           Q       Okay. But Skilcraft did not take this           12           A       Yes.
 13    deal. Why not?                                                 13           Q       Okay.
 14           A       I think we wanted to see it pushed above        14           A       Yes.
 15    30.                                                            15           Q       And there was concern that with this new
 16           Q       Okay. Did Mr. Rowell do anything to             16    deal with GE that Skilcraft might not perform quite as well
 17    steer the Whitcraft deal away from ABI?                        17    as you projected --
 18           A       No.                                             18           A       Yes.
 19           Q       You mentioned Mill Hill as the other --         19           Q       -- at the time?
 20    as the other company that expressed -- that sent a letter of   20           A       Yes.
 21    intent, correct?                                               21           Q       Okay. And are you -- is Skilcraft a
 22           A       Yes.                                            22    union shop?
 23           Q       Do you recall the purchase price that           23           A       It is.
 24    Mill Hill proposed?                                            24           Q       Did that cause any concern from


14 (Pages 50 to 53)

      WWW.CINTELCORPORATION.COM                                            E-Mail            CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 18 of 154


                                                  CIN-TEL CORPORATION
PH:   513-621-7723                                                                                     FX:        513-263-9023
                                                        Page 54                                                             Page 56
  1    Whitcraft or Mill Hill?                                         1    answer questions about this email string.
  2           A       It was identified by Whitcraft as the            2           A       Okay.
  3    issue.                                                          3           Q       Okay. So as with any email string, of
  4           Q       And, in fact, Whitcraft decided to not           4    course, it starts at the bottom chronologically and it works
  5    pursue the transaction further because of the union issue;      5    its way up.
  6    is that correct?                                                6           A       Yeah.
  7           A       That's how they explained it to us, yes.         7           Q       The bottom email is an email from
  8           Q       Okay. They never said John Rowell told           8    someone named Bill McLendon with a signature block at ETI
  9    us to wait until he went to a new company?                      9    Tech, correct?
 10           A       No.                                             10           A       Yes.
 11           Q       They never told you ABI -- we heard             11           Q       And he's sending an email to John
 12    ABI's no good and wait until you're working with a different   12    Rowell, Subject line: Skilcraft. And the third sentence
 13    investment firm?                                               13    says, "Nonetheless, the business is still in the midst of
 14           A       No.                                             14    significant transition with more big changes just around the
 15           Q       Okay. Did Mill Hill ever say anything           15    corner. While those changes represent important steps
 16    like that about Mr. Rowell or ABI?                             16    forward for the business, they also introduce a current
 17           A       No.                                             17    level of uncertainty that precludes us from making an offer
 18           Q       Okay. Do you recall -- other than the           18    for the business, which is near the range we previously
 19    concerns about the projected performance under the new GE      19    discussed. In short, we have elected to pass on Skilcraft
 20    arrangement, did Mill Hill have any other concerns?            20    at this time."
 21           A       No.                                             21                  Do you see that?
 22           Q       And as far as you know, no company that         22           A       Yes.
 23    received a teaser or a CIM or sent back an IOI or sent back    23           Q       And then Mr. Rowell forwards that to you
 24    a LOI ever told Skilcraft we're going to wait until John       24    just a few minutes later, correct?


                                                        Page 55                                                             Page 57
  1    Rowell is working for a new company and then we're coming       1           A        Yes.
  2    back to you? Did anyone ever tell you that?                     2           Q        And you respond half an hour later
  3           A       No.                                              3    approximately saying, "Thanks. I have a board meeting next
  4           Q       Did John Rowell ever say, "I'm going to          4    week. We will be discussing our next step relative to
  5    be out of there in a hot minute; wait for me to find a new      5    Skilcraft;" is that right?
  6    company to work for"?                                           6           A        Yes.
  7           A       No.                                              7           Q        Does the ETI email, as you recall,
  8           Q       Do you remember getting into an                  8    fairly encapsulate why ETI had concerns about purchasing
  9    indication of interest from ETI?                                9    Skilcraft?
 10           A       Yes.                                            10           A        Yes.
 11           Q       Do you remember why -- do you remember          11           Q        And did you have a board meeting the
 12    if they gave you any reason why they didn't send a letter of   12    next week to discuss the next steps?
 13    intent?                                                        13           A        I did.
 14           A       I think a little bit of the same thing,         14           Q        What do you remember about that board
 15    the forecasted earnings and the value that we wanted, the      15    meeting related to the Skilcraft transaction?
 16    mix.                                                           16           A        We evaluated where we were at in the
 17                 MR. HERZIG: All right. This will be               17    process, the offers that we had had on the table, and did
 18           Exhibit 10.                                             18    not feel like we wanted to continue moving forward.
 19                 (Whereupon, Defendant's Exhibit 10 was            19           Q        Did Mr. Rowell attend that board
 20                 marked for identification purposes.)              20    meeting?
 21                 MR. HERZIG: Colin, this is the one                21           A        No.
 22           marked 53388.                                           22           Q        Did Mr. Rowell call into that board
 23           Q       So this is 53388 and 89 with the first          23    meeting or send any information prior to the board
 24    letters RW. Mr. Zurborg, let me know when you're ready to      24    meeting --


                                                                                                 15 (Pages 54 to 57)

      WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 19 of 154


                                                   CIN-TEL CORPORATION
PH:   513-621-7723                                                                                     FX:       513-263-9023
                                                         Page 58                                                           Page 60
  1           A       No.                                              1            Q      Did you hear from Mr. Bellizzi after
  2           Q       -- in connection with that?                      2    this termination?
  3           A       No.                                              3            A      No.
  4           Q       Okay. As far as you know, as Skilcraft           4            Q      Did he send you a list of prospects
  5    did Mr. Rowell reach out to Mr. Vierling or any of the other    5    to -- in connection with the termination?
  6    owners?                                                         6            A      No.
  7           A       No.                                              7            Q      Okay. When did you learn that
  8           Q       As far as you know, did Mr. Rowell reach         8    Mr. Rowell had left ABI?
  9    out to any of the board of directors or the independent         9            A      It was late January or early February
 10    advisors?                                                      10    time frame.
 11           A       No.                                             11            Q      Of 2018?
 12           Q       So after that board meeting -- is it at         12            A      Yes, sir.
 13    that board meeting that Skilcraft decides to stop looking      13            Q      Okay. How did you learn that?
 14    for a transaction?                                             14            A      I had not received responses to this
 15           A       It is.                                          15    email for several weeks and I wanted confirmation that it
 16           Q       Okay. Skilcraft did that on its own,            16    was received, and reached out to John and said, "Hey, you
 17    correct? Made that decision on its own?                        17    know, haven't received a confirmation. Need a
 18           A       Yes.                                            18    confirmation."
 19                 MR. HERZIG: Okay. This will be                    19            Q      And what -- did Mr. Rowell -- what did
 20           Exhibit 11.                                             20    Mr. Rowell say?
 21                 (Whereupon, Defendant's Exhibit 11 was            21            A      He apologized for the lack of response.
 22                 marked for identification purposes.)              22    Said he would take care of that and -- yeah.
 23           Q       Let me know when you're ready to answer         23            Q      Was this a phone call?
 24    questions for about the?                                       24            A      Yes.


                                                         Page 59                                                           Page 61
  1                  MR. HERZIG: For the record, it's                  1           Q       Okay. Did he at the time indicate that
  2           RW00066129 to 134. Colin, did you hear that?             2    Skilcraft should violate its holdover period?
  3                  MR. BARNACLE: Yep. Thank you.                     3           A       No.
  4                  MR. HERZIG: Trying to -- doing my best            4           Q       Did he suggest that he wanted to take
  5           to keep you on the same page.                            5    your -- the Skilcraft deal to a different company?
  6                  MR. BARNACLE: Thank you.                          6           A       No.
  7           A       Okay. I'm ready.                                 7           Q       Okay. Did he give you any indication
  8           Q       Great. What is this email and                    8    that any of the things that are alleged in the complaint
  9    attachment?                                                     9    about Mr. Rowell regarding the Skilcraft deal are true?
 10           A       This is our form notification to ABI            10    That is, is anything that ABI said in that complaint true,
 11    that Skilcraft no longer wished to proceed forward and         11    as far as you read, with regard to Mr. Rowell and diverting
 12    terminate the process.                                         12    business from ABI?
 13           Q       And just so we're clear, Project Stone          13           A       No.
 14    is the code name of the transaction that you were pursuing?    14                  MR. HERZIG: Okay. This is going to be
 15           A       Yes.                                            15           Exhibit 12. We're at RW67627 and -- to 629.
 16           Q       Okay. And Skilcraft terminated the              16                  (Whereupon, Defendant's Exhibit 12 was
 17    relationship voluntarily, correct?                             17                  marked for identification purposes.)
 18           A       Yes.                                            18           Q       We'll go from the bottom to the top.
 19           Q       Mr. Rowell did not suggest that you             19    Let us know when you're ready to talk about it.
 20    terminate the relationship?                                    20           A       Okay. You need me to read the whole
 21           A       No.                                             21    thing or --
 22           Q       And the letter is from you to John              22           Q       Yeah. Take -- yes.
 23    Rowell and Ralph Bellizzi?                                     23           A       Okay.
 24           A       That's correct.                                 24           Q       I want you to -- yes. I'll be asking


16 (Pages 58 to 61)

      WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 20 of 154


                                                   CIN-TEL CORPORATION
PH:   513-621-7723                                                                                     FX:        513-263-9023
                                                        Page 62                                                             Page 64
  1    you about the whole thing.                                      1           A       Yes.
  2           A       Okay.                                            2           Q       Okay. And then it goes on from there.
  3           Q       So starting at the bottom, the first             3    Did you guys meet for breakfast on Thursday -- on the
  4    email in this chain is on Page 2. It's from John Zurborg to     4    following Thursday at Washington Square?
  5    John Rowell. It's called "Project Stone Wrap Up."               5           A       Yes.
  6                  "Last week you recommended we do a                6           Q       What did you guys discuss there?
  7    Project Stone wrap up. What would the agenda be for this?       7           A       The agenda that's down here.
  8    If you can outline an agenda, I'd appreciate it. At the         8           Q       So the wrap up was just between you and
  9    board meeting there was discussion taking 'lessons learned'     9    Mr. Rowell?
 10    and building them into how we manage the business going        10           A       Yes.
 11    forward until we decide to go to market again."                11           Q       Okay. And during that conversation, he
 12                  That last sentence where you talk about          12    never said hang out for a few months until I'm with a new
 13    the board meeting, is that the board meeting where Skilcraft   13    shop and we'll get this thing done?
 14    decided to stop pursuing the transaction?                      14           A       No.
 15           A       Yes.                                            15           Q       Okay. As far as you knew at the time,
 16           Q       And this indicates that you then talked         16    he was still employed with ABI?
 17    to Mr. Rowell the week before this email about doing a wrap    17           A       Yes.
 18    up; is that right?                                             18           Q       You just mentioned you didn't know that
 19           A       Yes.                                            19    he wasn't until you had to follow up months later, correct?
 20           Q       What -- do you recall why he recommended        20           A       That's correct.
 21    doing a wrap up?                                               21           Q       Okay. And since you learned that --
 22           A       No.                                             22    since that time that you learned that Mr. Rowell was no
 23           Q       Okay. Did the board discuss when it             23    longer employed at ABI, have you and he had any
 24    would decide to go to market again?                            24    conversations about any business transactions with


                                                        Page 63                                                             Page 65
  1            A       No.                                             1    Skilcraft?
  2            Q       Was it a particular -- okay. There was          2          A        No.
  3    no discussion at all?                                           3                  MR. HERZIG: All right. This is going
  4            A       At that point, it was about working on          4           to be Exhibit 13.
  5    the business going forward.                                     5                  (Whereupon, Defendant's Exhibit 13 was
  6            Q       Okay. So there was no discussion of             6                  marked for identification purposes.)
  7    let's just wait six months?                                     7                  MR. HERZIG: Lucky No. 13. That's the
  8            A       No.                                             8           last one I'm going to use, Colin. That's 66097.
  9            Q       It was, let's get the business in a             9           Q       So this is a few weeks after you guys
 10    position to -- to get the type of transaction we're looking    10    met. It's an email from you to John. "Subject: GM of
 11    for?                                                           11    Andrews." What does that mean?
 12            A       Yes.                                           12           A       That's the general manager of Andrews
 13            Q       Okay. And since that time, have you put        13    Laser Works, which is here in the area. It's a competitor
 14    a plan in place to get Skilcraft into that position?           14    of Skilcraft.
 15            A       Position to put on the market?                 15           Q       Okay. And it says, "John, I'd like to
 16            Q       Yes.                                           16    ask for an introduction to Nick."
 17            A       No.                                            17           A       Yes.
 18            Q       Okay. The next line up -- the next             18           Q       Who's Nick?
 19    email up is from John to you a couple hours later saying       19           A       I don't know Nick. Nick was the general
 20    that -- describing the agenda for how that conversation        20    manager of Andrews.
 21    would go, correct?                                             21           Q       And why did you send this email?
 22            A       Yes.                                           22           A       I was in search of an operations manager
 23            Q       Okay. You responded a few minutes later        23    for my aerospace business.
 24    saying that you're good for lunch next week to discuss this?   24                  MR. HERZIG: We'll go off the record for


                                                                                                 17 (Pages 62 to 65)

      WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 21 of 154


                                                 CIN-TEL CORPORATION
PH:   513-621-7723                                                                                     FX:           513-263-9023
                                                       Page 66                                                             Page 68
  1           just a second.                                           1              ACKNOWLEDGEMENT
  2                  (Whereupon, a brief recess was taken.)            2
  3                  MR. HERZIG: We're back on the record.             3     STATE OF OHIO                :
  4           Q        I have one last question, Mr. Zurborg.                            : SS:
  5    And that is just to confirm that the only reason Skilcraft      4     COUNTY OF HAMILTON                  :
  6    didn't pursue one of the transactions that ABI brought to it    5
  7    was that you did not get the value that you were looking for    6            I, JOHN ZURBORG, have read the transcript
  8    out of those offers; is that correct?                           7     of my testimony given under oath on January 11, 2019.
  9           A       That is correct.                                 8            Having had the opportunity to note any necessary
 10                  MR. HERZIG: I have no further questions           9     corrections of my testimony on the errata page, I hereby
 11           subject to whatever Mr. Barnacle may ask.
                                                                      10     certify that the above-mentioned transcript is a true and
                                                                      11     complete record of my testimony.
 12                  MR. BARNACLE: Understood. I don't have
                                                                      12
 13           any questions today. You know, obviously we're
                                                                      13
 14           subject to a scheduling order, which we have the        14
 15           right to conduct our own 30(b)(6) deposition of         15
 16           Skilcraft. I don't have any questions today.            16                        ___________________________
 17                  MR. ASAY: I guess, for the record, then          17                          JOHN ZURBORG
 18           I would object to having this deposition remain         18
 19           open or to recall Skilcraft as a 30(b)(6) witness.      19
 20           I mean, we're here today. John's been prepared.         20            (DEPOSITION CONCLUDED AT 11:38 A.M.)
 21           He's ready to answer questions that any of the          21
 22           parties in this litigation may have for the             22
 23           company. So just state our objection for the            23
 24           record that the deposition remain open. We think        24


                                                       Page 67                                                             Page 69
  1         it should be conducted today when everyone's here          1        PLEASE USE THIS ERRATA SHEET TO MAKE ANY
  2         and ready to go.                                               AND ALL CORRECTIONS, BY LISTING THE PAGE NUMBER,
                                                                       2   LINE NUMBER AND THEN A BRIEF DESCRIPTION OF THE
  3                MR. BARNACLE: Yeah. Understood. We're
                                                                           ERROR. PLEASE DO NOT MAKE ANY MARKS OR CORRECTIONS
  4         not asking that this deposition remain open.               3   ON THE TRANSCRIPT. IF NEEDED USE THE BACK OF THIS
  5         There's two separate indications of a 30(b)(6).                SHEET. UPON COMPLETION PLEASE SIGN AND DATE THIS
  6         And you certainly can oppose a subpoena and notice         4   SHEET AT THE BOTTOM. THANK YOU.
  7         from us when that comes.                                       ___________________________________________________
                                                                       5   ___________________________________________________
  8                MR. HERZIG: This is Aaron Herzig for
                                                                       6   ___________________________________________________
  9         Mr. Rowell. For what it's worth, Colin, I know             7   ___________________________________________________
 10         you're new in the case, but I think that's a               8   ___________________________________________________
 11         misreading of the scheduling order and what we             9   ___________________________________________________
 12         discussed with the judge. So we will likely               10   ___________________________________________________
 13         oppose as well when the time comes and, you know,         11   ___________________________________________________
                                                                      12   ___________________________________________________
 14         we can talk about that at another time. But just
                                                                      13   ___________________________________________________
 15         to make you aware, we don't think that's how the          14   ___________________________________________________
 16         parties agreed to proceed with Skilcraft.                 15   ___________________________________________________
 17                MR. BARNACLE: Fair enough.                         16   ___________________________________________________
 18                MR. HERZIG: All right. We're all set.              17   ___________________________________________________
 19                                                                   18   ___________________________________________________
 20                                                                   19   ___________________________________________________
                                                                      20   ___________________________________________________
 21
                                                                      21   ___________________________________________________
 22                                                                   22   ___________________________________________________
 23                                                                   23   ___________________________________________________
 24                                                                   24   SIGNATURE:______________________DATE:______________



18 (Pages 66 to 69)

      WWW.CINTELCORPORATION.COM                                            E-Mail           CINTELCO@GMAIL.COM
      Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 22 of 154


                                                       CIN-TEL CORPORATION
PH:     513-621-7723                                                                  FX:   513-263-9023
                                                            Page 70
  1                    CERTIFICATE
  2      STATE OF OHIO                  :
                              : SS:
  3      COUNTY OF HAMILTON                   :
  4             I, Jennifer K. Starner, the undersigned, a duly
  5      qualified and commissioned Notary Public within and for the
  6      State of Ohio, do hereby certify that before giving of the
  7      aforesaid deposition, the said JOHN ZURBORG was by me first
  8      duly sworn to depose the truth, the whole truth and nothing
  9      but the truth; that the foregoing deposition was given at
 10      the said time and place and was taken in all respects
 11      pursuant to Notice and agreement of counsel hereinbefore set
 12      forth; that the deposition was taken in stenotypy by me and
 13      transcribed into typewritten form under my supervision; that
 14      the transcribed deposition is to be submitted to the witness
 15      for his examination and signature, and that signature may be
 16      affixed out of the presence of the Notary Public; that I am
 17      neither relative, attorney, nor employee of any party or
 18      their counsel and have no interest in the result of this
 19      pending action.
 20
 21
 22
 23
 24


                                                            Page 71
 1            IN WITNESS WHEREOF, I have hereunto set my hand
 2      and official seal of office at Cincinnati, Ohio, this
 3      ____________________ day of ________________________, 2019.
 4
 5
 6                      ___________________________
 7      My commission expires:   Jennifer K. Starner, RPR
         March 7, 2019           Notary Public
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24



                                                                                   19 (Pages 70 to 71)

       WWW.CINTELCORPORATION.COM                                        E-Mail   CINTELCO@GMAIL.COM
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 23 of 154
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 24 of 154


                                       CIN-TEL CORPORATION
PH:   513-621-7723                                                             FX:    513-263-9023
                                                                                             Page 72

                 A                   agree 39:11                      ATTORNEYS' 1:11 2:11
a.m 1:15 2:17 68:20                  agreed 37:12 41:3 67:16          available 6:8
Aaron 1:4 2:4 3:8 5:7 16:10 21:15    agreement 20:10,16,16 33:10,12   AVI 15:4
  67:8                                 36:8 38:10 40:6 70:11          aware 67:15
ABI 16:11,12,14,21,24 17:3,6,17      agrees 40:15                     awareness 44:20
  19:9 20:6,8,11,11,13,17,21         aherzig@taftlaw.com 3:11
                                     AIB 16:13                                       B
  21:19 22:1,2,5,9,20,23 23:1,9,15
  23:22 24:23,24 25:3,5,10,11,16     alleged 61:8                     B 8:9,9
  25:22,22 26:1,5,6 28:2 31:14       amiable 52:13                    B-E-L-L-I-Z-Z-I 16:2
  32:4,14 34:9,12,22 35:3 36:8       Andrews 65:11,12,20              bachelor's 9:9,11
  37:16,22,23 38:12,17,20,22 40:6    answer 6:3,5,7,10,13,15 8:17     back 10:18 11:16 12:6 16:15 24:1
  40:10,15,16,23 41:8,20,23 42:9       29:15 34:4 35:15 48:7,8 56:1     26:11,12 28:2 31:22 32:23 33:1
  42:14 44:7,11,18 45:1,2,19           58:23 66:21                      35:22 43:24 44:15 48:10 52:21
  46:19 47:8 48:14 49:6 51:17        answering 23:5                     54:23,23 55:2 66:3 69:3
  54:11,16 59:10 60:8 61:10,12       answers 35:24                    background 15:21
  64:16,23 66:6                      anybody 41:23                    bank 24:4,7
ABI's 21:16 23:12,19 24:11,15,18     apologized 60:21                 banking 19:9 43:17
  40:22 54:12                        apparently 38:1                  Barnacle 3:3 7:12 19:15,18,24
able 30:8                            appear 27:6                        35:17,17,19 36:1,4 43:19 59:3,6
above-mentioned 68:10                APPEARANCES 3:1                    66:11,12 67:3,17
Absolutely 29:23                     appears 26:20 37:6               based 23:5 30:14,17
accept 51:5                          appreciate 23:6 62:8             basic 50:19
acceptable 51:4                      approximately 48:20 57:3         basically 10:8
accurate 30:4,21                     area 65:13                       basis 14:1
acquired 11:6,11                     areas 14:18                      Bates 26:16 36:17 43:7 44:2
acronym 49:10                        arrangement 54:20                behalf 3:2,7,12 8:5
act 23:22                            Asay 3:13 6:18 7:4 39:8 66:17    behavior 24:22
action 70:19                         aside 8:21 24:13                 believe 30:20 34:3
activities 40:18                     asked 7:24 11:16 17:7,9,13,14    Bell 1:4 2:4 16:10 21:15
addition 47:12                         30:10 34:2 35:22               Bellizzi 15:24 42:4,10 59:23 60:1
address 28:13,13,19,20               asking 44:1 53:1 61:24 67:4      Bellizzi's 16:14 37:9
adjusted 48:5                        Ass 13:5                         benefits 47:13
advice 14:22                         associate's 9:7                  Berding 12:5
advise 14:18                         associated 38:18 42:23 52:7      Berger 15:18
advisor 28:12,20,22 29:2 40:10,17    associates 11:14                 best 5:21 7:6 8:13 41:18 59:4
advisors 14:17 26:8,21 28:9,13,19    assume 30:9 37:10                better 18:20
  29:10 31:1,3 32:1,4,12,17 58:10    attached 43:9                    beyond 40:22 45:21
aerospace 12:21,23 13:8 14:20        attachment 59:9                  big 13:4 53:10 56:14
  15:20 17:14 18:23 29:13 41:9       attempt 22:5,19 30:16            Bill 56:8
  47:7 48:1 51:6,9,10 53:11 65:23    attempted 22:2,15 40:6           bit 23:3 44:6 55:14
affixed 4:12 70:16                   attempts 30:6                    block 56:8
aforesaid 70:7                       attend 57:19                     board 14:2,4,7,8,9,10,11,12,14,16
age 5:2                              attorney 70:17                     14:17 18:14 20:10 57:3,11,14,19
agenda 14:11 62:7,8 63:20 64:7       attorneys 39:6                     57:22,23 58:9,12,13 62:9,13,13



      WWW.CINTELCORPORATION.COM                            E-Mail      CINTELCO@GMAIL.COM
   Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 25 of 154


                                       CIN-TEL CORPORATION
PH:   513-621-7723                                                                FX:     513-263-9023
                                                                                                Page 73

 62:23                               chain 62:4                          company 7:23 10:1,2,5,9,18,20
bottom 38:5 47:7 56:4,7 61:18        chair 14:12,13                        11:1,3,4,6,9,11,17,24 12:7,14,18
 62:3 69:4                           chairman 14:2                         12:19 13:18,18,24 15:6 16:14
bought 11:13,24                      changes 56:14,15                      18:1,2,5,22,24 20:18 25:22 26:7
breached 33:10                       checked 17:8,11                       31:9,10 40:10 43:13 46:3 49:17
break 6:7,10                         Chemed 3:14                           50:12 51:20 52:21,23 54:9,22
breakfast 64:3                       choose 20:8                           55:1,6 61:5 66:23
brief 32:22 66:2 69:2                chronologically 56:4                company's 18:7
briefed 21:13                        CIM 44:10 48:13 54:23               competing 24:4,7
briefly 43:16                        Cincinnati 2:17 3:10,15 9:6,6,12    competitor 32:4 65:13
brought 66:6                           12:19 71:2                        complaint 20:24 21:7,17,21,22,24
Buffalo 9:9                          circumstances 40:21                   24:1,21 33:2 35:10,22 36:3 61:8
building 12:12 62:10                 Civil 2:15 4:6                        61:10
business 10:15 11:12,14,23 12:2      claims 21:16                        complete 48:7 68:11
 12:17,22,23 23:13,13 24:12          clarify 17:19                       completes 38:11
 27:13,16 28:18 31:23 40:3 47:17     clarity 30:10                       COMPLETION 69:3
 48:1 51:9,10 53:9 56:13,16,18       clear 45:22 59:13                   components 13:9
 61:12 62:10 63:5,9 64:24 65:23      click 29:1                          concern 53:7,15,24
buy 51:1 52:23                       client 29:11 31:3 38:11             concerned 46:8
buyers 45:8,10 47:9                  close 30:9,14                       concerns 54:19,20 57:8
                                     closing 40:21                       CONCLUDED 68:20
                C                    code 59:14                          conduct 66:15
C 68:1 70:1,1                        coffee 32:21                        conducted 67:1
call 12:20 14:10 15:3,7,12,22 16:5   cold 15:7 16:16                     confidential 1:11 2:11 25:21 34:1
  16:6,7,13,13,16,16 17:5,6,17       Colin 3:3 35:17,18 43:22,22 55:21     44:12 45:16 46:10 48:11,22
  18:9,11,12 42:4,4,5,7 57:22          59:2 65:8 67:9                    confidentiality 33:16,21 34:4
  60:23                              colleague 30:6                      confirm 8:5 66:5
called 4:4 7:17 26:8,21 28:7 30:8    college 8:22 9:1,3,3,4,6            confirmation 60:15,17,18
  62:5                               Collin 7:6 19:13 26:10              confusing 17:20
calling 30:15                        Colorado 1:2,5 2:2,5,15 3:5 4:6     connected 43:20
calls 18:10 19:9,10                    21:2                              connection 26:17 27:10 58:2 60:5
care 60:22                           com 28:12,14                        consider 45:13
carefully 22:3,5                     come 11:16 18:3                     contact 30:12
carried 52:20                        comes 48:24 67:7,13                 contacted 32:1 40:2
case 1:6 2:6 18:4 21:17 67:10        coming 19:19 55:1                   contacting 30:24
categories 13:2                      commence 38:10                      continue 6:14 57:18
category 48:13                       comments 35:9                       contract 20:16 37:12,15,21 38:18
caught 18:13,16                      commercial 12:20,23 13:4 29:12        40:12 48:5
cause 23:18 53:24                    commission 71:7                     contracting 37:18
Center 3:14                          commissioned 70:5                   contractual 20:14 24:11,15
CEO 11:18,18 12:5,6,10 18:6          common 23:5                         contractually 28:1
certainly 67:6                       companies 13:4,8 14:22 17:9         control 40:22
certified 5:3                          18:23 20:5 44:19 48:16 49:1,6     conversation 20:19 63:20 64:11
certify 68:10 70:6                     49:14,15 50:7,8                   conversations 64:24



      WWW.CINTELCORPORATION.COM                             E-Mail        CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 26 of 154


                                      CIN-TEL CORPORATION
PH:   513-621-7723                                                              FX:     513-263-9023
                                                                                              Page 74

convinced 20:17                       62:14                            divisions 13:11 29:16 46:21 47:5,9
COO 12:4                            decides 58:13                      document 7:9 26:17 36:19 37:11
copy 7:16                           decision 31:9 58:17                document's 38:24
Corey 3:13                          defendant 1:9 2:9,14 3:7 4:5 5:8   documents 7:7,10 8:10,11,14,18
corey.asay@dinsmore.com 3:16          22:1                             doing 12:4 40:2 48:2,3 59:4 62:17
corner 56:15                        Defendant's 6:22 7:13 21:3 26:13     62:21
corporate 5:12 13:13                  36:14 43:4 55:19 58:21 61:16     draft 44:10
corporation 1:5 2:5 13:6              65:5                             driver 41:10
correct 5:13 6:19 7:21,22 17:17     defer 28:2                         duly 5:2 70:4,8
  20:6 22:10,15,16 26:22 27:7,11    defined 38:18
  29:8 30:4 32:9,18 33:12 34:15     degrees 9:7                                         E
  34:20 35:8 36:8 37:7,16,24 38:3   Denver 1:2 2:2 3:5 21:1            E 68:1,1,1 70:1,1
  41:16 42:1,2 44:3 51:21 52:11     Deponent 1:13                      earlier 36:3 41:8
  53:11 54:6 56:9,24 58:17 59:17    depose 70:8                        early 11:15 15:14,16 49:1 60:9
  59:24 63:21 64:19,20 66:8,9       deposed 5:15                       earnings 53:8 55:15
corrections 68:9 69:1,2             deposition 2:13 4:3,7,8,10 16:14   East 3:14
counsel 4:2 70:11,18                  66:15,18,24 67:4 68:20 70:7,9    economic 50:19
County 1:2 2:2 21:2 68:4 70:3         70:12,14                         education 8:22,23
couple 30:6 63:19                   derogatory 23:12,14                effort 41:18 45:2
course 17:20 19:11 22:18 27:16      describe 12:15 24:24 44:8 47:24    efforts 33:15
  56:4                              described 24:23 42:5               eighteen 38:9
court 1:1 2:1 4:8 5:20 6:1 21:1     describing 34:12 63:20             either 35:5 47:9 52:10
  36:13                             DESCRIPTION 69:2                   elected 56:19
create 41:19                        details 52:7                       Electric 13:5
Creation 11:4,6                     developed 22:3,6 48:14             electrical 9:11
Cross-Examination 2:14 4:4 5:4      development 10:24 11:23 12:2       element 23:13
current 11:18 56:16                 different 40:10 54:12 61:5         eleventh 18:13,16 20:4
currently 12:8                      Dinsmore 3:13 6:18                 email 19:19 26:20 27:7,15,18,21
customer 53:9                       directly 17:14 30:17 40:20           27:24 28:13,19 29:7 43:9 56:1,3
cutbacks 10:13                      director 10:1                        56:7,7,11 57:7 59:8 60:15 62:4
                                    directors 14:4 58:9                  62:17 63:19 65:10,21
                D                   discuss 57:12 62:23 63:24 64:6     emails 26:11 27:20
D 13:5 68:1                         discussed 20:14 41:8 56:19 67:12   employed 64:16,23
dash 28:15                          discussing 57:4                    employee 22:1 70:17
data 42:23                          discussion 43:3,23 62:9 63:3,6     employees 47:18
DATE 69:3,24                        disparage 23:1                     encapsulate 57:8
day 71:3                            disparaged 22:23 34:12             ended 49:5
day-to-day 14:1                     disparagement 23:6                 engaged 46:19 47:8
deal 21:18 30:11 41:19 42:24        disparaging 23:4                   engagement 38:9 43:17
 51:13,17 52:10,13 53:16 61:5,9     distributed 13:22                  engine 13:9 48:3
Dean 15:4,18,23 16:16 18:10         DISTRICT 1:1 2:1                   engineering 9:11
December 44:8                       divert 22:2,19 34:8                entered 12:21 36:7,8
decide 20:5 31:17 46:9 62:11,24     diverting 61:11                    entertained 31:5
decided 30:17 41:24 52:9 54:4       division 29:11,12,13,19,22 30:19   entitled 38:12 40:11



      WWW.CINTELCORPORATION.COM                           E-Mail        CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 27 of 154


                                      CIN-TEL CORPORATION
PH:   513-621-7723                                                                 FX:     513-263-9023
                                                                                                 Page 75

entrepreneurism 9:14                fail 33:15,20                         following 64:4
equity 44:23 45:3,14                Fair 37:11 45:15 67:17                follows 5:3
errata 68:9 69:1                    fairly 57:8                           forecasted 55:15
ERROR 69:2                          false 23:6,9                          foregoing 70:9
Esquire 3:3,8,13                    family 10:15,21                       forget 44:2
essentially 21:18                   family-owned 10:15                    form 59:10 70:13
ETI 55:9 56:8 57:7,8                Fan 13:5                              formal 49:10
evaluated 57:16                     far 10:16 23:8 26:3 30:3 33:14,19     forth 70:12
eventually 20:5                        33:24 34:5,8 54:22 58:4,8 61:11    forward 56:16 57:18 59:11 62:11
everybody 48:13                        64:15                                63:5
everyone's 67:1                     February 15:16 16:18 60:9             forwards 56:23
exactly 7:8 19:2 44:2               feel 21:6,7 57:18                     four-year 11:16
examination 4:11 70:15              fees 38:12,18,22                      frame 15:16 16:18 60:10
examined 5:3                        felt 31:19,20                         free 21:6,7
example 24:22                       Fifth 3:14                            front 37:13
examples 13:1                       filed 21:1                            full-blown 12:12
excited 15:19                       finally 20:10 30:8                    full-time 9:10
executive 11:5,5                    finance 14:18                         further 30:11 54:5 66:10
executives 14:21                    financial 10:18 46:9,15,16,17
exhausted 31:21                        47:12                                              G
Exhibit 6:22 7:5,9,13 20:24 21:3    financially 45:21                     G 68:1
  21:24 26:12,13,15 33:2 36:12,14   financing 52:17                       gain 34:6
  36:16 43:4,7 55:18,19 58:20,21    find 29:5 30:24 55:5                  GE 13:8 48:3 53:10,16 54:19
  61:15,16 65:4,5                   fine 6:5                              general 5:19 10:4,6 21:20 23:12
Exhibits 7:2                        finish 30:15                            24:14 48:13 65:12,19
existence 33:17,21                  finished 9:11                         generally 25:4 47:15
expectation 41:12                   finishing 30:9                        gentleman 16:3 42:16
expectations 31:20 46:4             firm 6:18 18:14 45:14 54:13           gentleman's 15:4 16:4
experience 41:9,15                  firms 18:21 19:9,11                   gentlemen 11:13
experienced 14:21,24 18:22,22       first 7:9 9:23 10:4 15:1 16:15 17:5   getting 18:13 27:18,21 48:10 53:6
expires 71:7                           26:8,21 27:6 28:9,11,13,19,20        55:8
explained 54:7                         28:22 29:1,10 30:24 31:3 32:1,3    give 6:6 7:5 13:1 23:18 46:12 53:1
expressed 48:16 51:20                  32:12,17 37:5 42:4,19 48:11          61:7
extremely 14:23 15:19                  51:7,7 55:23 62:3 70:7             given 68:7 70:9
eye 10:16,16                        fit 15:21                             gives 24:21
EYES 1:11 2:11                      five 13:18                            giving 14:22 70:6
                                    flew 20:11                            GM 65:10
                 F                  flexibility 46:24                     go 5:19 6:10 7:8 9:4,12 10:19
F 70:1                              flip 8:8                                16:15 18:13 20:5 24:1 32:20
fabricate 29:16                     Florida 20:12                           33:1 43:1 49:12 61:18 62:11,24
fabrication 12:18 29:11,19,22       focus 21:14                             63:21 65:24 67:2
  30:19                             focusing 31:22                        goal 10:1
fabricator 12:17                    folks 5:24                            goes 22:22 64:2
fact 44:20 54:4                     follow 30:23 64:19                    going 7:9 11:15 16:12,13 20:23,23



      WWW.CINTELCORPORATION.COM                             E-Mail         CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 28 of 154


                                      CIN-TEL CORPORATION
PH:   513-621-7723                                                               FX:    513-263-9023
                                                                                              Page 76

  21:5,8 23:24 24:1 27:22 33:1      Herzig 3:8 5:5,7 7:1,15 19:13,16    indicates 62:16
  35:10 36:11,20 37:5 48:12 54:24     19:21 20:2,23 26:10 32:20,23      indication 49:11,12,14 55:9 61:7
  55:4 61:14 62:10 63:5 65:3,8        35:18,21 36:2,5,11,16 39:3,5,9    indications 67:5
good 5:6 10:18 16:12 21:15 47:17      43:1,21,24 55:17,21 58:19 59:1    individual 1:8 2:8
  48:6 54:12 63:24                    59:4 61:14 65:3,7,24 66:3,10      individuals 13:22
gotten 19:8                           67:8,8,18                         industries 44:23
Great 5:15 6:5,17,21 8:17 9:15      hesitation 46:12                    industry 13:2 14:20 15:20 41:9
  59:8                              Hey 60:16                           information 25:22 42:23 44:12
greater 12:18                       Hill 50:13,14 51:19,24 52:21 53:5     45:16 46:9 48:11,23 57:23
grew 11:2                             54:1,15,20                        informed 30:8
grossly 24:23 25:1 34:12            history 9:5,21                      initial 44:19
group 13:4 44:19 50:12              hit 10:14                           initially 52:2
groups 44:22,23                     hold 12:1,8                         inquirers 40:19
grow 10:1 11:17 12:13               Holdings' 51:9                      inquiring 15:5
grown 48:1                          holdover 38:9,11,15 39:15,18,24     instructs 6:13
guess 7:2 14:2 66:17                  61:2                              intended 23:18
guidelines 5:19                     Hollister 2:16 3:8                  intent 49:9,10,22 50:1,4,5,16
guys 64:3,6 65:9                    hope 5:22                             51:21 52:24 55:13
                                    hoping 45:20 46:21 47:13            intentionally 22:1
                H                   hot 55:5                            interact 42:9
H-O-U-G-H-L-A-N 19:1                Houghlan 19:1                       interest 29:11 44:19 48:17 49:11
hairs 45:11                         hour 18:13,17 20:4 57:2               49:13,15 55:9 70:18
half 12:6 57:2                      hours 63:19                         interested 30:18 31:4 49:20
HAMILTON 68:4 70:3                  hunting 29:24                       interests 23:19
hand 71:1                                                               interfacing 40:19
handed 7:16                                          I                  interfere 24:15,18
handing 43:6                        identification 6:23 7:14 21:4       interfered 24:11
hands 47:16                           26:14 36:15 43:5 55:20 58:22      interim 12:3
hang 64:12                            61:17 65:6                        International 1:4 2:4 21:16
happened 49:15                      identified 54:2                     interpreted 38:24
hard 18:19,21                       identifying 40:19                   introduce 56:16
harm 23:18                          implying 29:15                      introducing 51:8
head 6:2 52:8                       important 41:4,5 56:15              introduction 48:2 65:16
hear 6:1,12 22:24 23:1 29:21        impress 16:7                        investment 19:9 24:4,7 30:18 31:4
 43:21,22 59:2 60:1                 impression 23:18 32:17                43:17 54:13
heard 15:2 17:16 19:16 26:7         in/buyout 30:19                     investors 22:9,13
 30:12 54:11                        inaccurate 30:21                    involved 17:15,21 40:18
hearing 19:21                       inbound 15:3 16:7                   IOI 49:6,8,15,19 54:23
Hello 43:19                         incapable 25:16 35:3                IOIs 49:6
help 11:17 25:22,24                 include 40:16                       issue 54:3,5
helps 36:20                         increase 52:3                       issued 49:21
hereinafter 5:2                     increased 48:6                      items 8:6
hereinbefore 70:11                  independent 58:9
hereunto 71:1                       indicate 25:7,12,17 61:1                           J



      WWW.CINTELCORPORATION.COM                            E-Mail        CINTELCO@GMAIL.COM
   Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 29 of 154


                                      CIN-TEL CORPORATION
PH:   513-621-7723                                                               FX:     513-263-9023
                                                                                               Page 77

J 3:13                            L-O-K-E-Y 19:2                        long 9:5,15 12:1 48:9
J-O-H-N 5:10                      label 26:16 44:2                      longer 59:11 64:23
January 1:14 2:17 15:15 16:18     labeled 36:17 43:7                    longevity 47:17
  29:7 40:3 60:9 68:7             lack 60:21                            longstanding 12:18
January/February 15:15            lacked 25:4,5 34:17                   look 8:4 21:7,23 28:6,22 29:4 33:4
Jay 13:17 20:12                   language 40:23,24                       36:18 37:6 38:4 40:14 46:2
Jennifer 1:22 2:18 4:9 70:4 71:7  large 52:16                             50:15 51:7
jet 13:9                          Laser 65:13                           looking 11:12 41:16 49:24 53:2
Jim 12:5                          late 60:9                               58:13 63:10 66:7
John 1:7,13 2:7,13 3:19 4:3 5:1,7 law 6:18 23:6                         loss 12:12
  5:10 15:2,18,19 17:15 18:21     lawful 5:2                            lot 46:13,16
  20:11,13,17 26:3,6 30:1,8,23    lawyer 5:7,18 6:13                    lots 27:19
  32:8 37:13,18 40:16,17 41:7,23  leaning 19:4                          lower 52:1
  42:22 54:8,24 55:4 56:11 59:22  learn 60:7,13                         Lucky 65:7
  60:16 62:4,5 63:19 65:10,15     learned 30:1 64:21,22                 lunch 63:24
  68:6,17 70:7                    learned' 62:9
John's 66:20                      leave 30:16                                           M
join 19:17,22                     leaving 30:7                          M 3:8 68:1
joined 9:24 12:19                 left 9:10 10:2,4,5,10,20 60:8         main 21:16 40:16
judge 67:12                       lessons 62:9                          maintain 33:16,20
justify 18:20                     let's 16:15 21:23 23:3 33:4 43:1,15   majority 13:17
                                     43:15 44:3,5 46:14,17 63:7,9       making 47:15 56:17
                K                 letter 43:8 44:1 49:22 50:1,1,16      malice 23:22
K 1:22 2:18 4:9 68:1 70:4 71:7       50:17,20 51:20 55:12 59:22         manage 62:10
keep 6:2 27:15 59:5               letters 50:3,5,7 52:24 55:24          manager 10:5,7 65:12,20,22
Kentucky 11:1,11 13:6             level 56:17                           March 43:17 44:7 71:7
kept 33:24                        Lexington 11:1,11 13:6                mark 7:2,9 20:24 26:12 36:11
Kevin 42:16                       liked 17:16                            46:10
Kevin's 42:17,20                  line 19:17 26:8,21 28:9,12,13,19      marked 6:23 7:14 21:4 26:14,15
kind 9:21 47:7                       28:20,22 29:2,10 30:15 31:1,3       36:15 43:5 55:20,22 58:22 61:17
kinds 44:22                          32:1,3,12,17 38:5 51:8 56:12        65:6
knew 30:3 64:15                      63:18 69:2                         market 12:21 15:5 62:11,24 63:15
know 6:8 10:19 17:19 18:5,6,7     link 29:1                             MARKS 69:2
  19:18,23 21:6,17 23:8 29:13,15 list 8:9 48:12,14 49:6 60:4            matter 5:8 24:14
  29:15 31:24 33:11,14,19,24 34:5 listed 8:6                            MBA 9:13
  34:8 36:19 41:1 47:17 49:9      LISTING 69:1                          McLendon 56:8
  54:22 55:24 58:4,8,23 60:17     litigation 66:22                      mean 14:1 22:18 23:4,12 27:19
  61:19 64:18 65:19 66:13 67:9,13 little 17:20 23:3 44:6 45:22 55:14     28:4 45:13,21 47:15 50:24 52:18
knowledge 7:23 8:13 18:7 22:4,14 Littler 3:3                             65:11 66:20
  22:17,19 23:17,21 24:6,14 25:20 LLC 13:15 14:5 22:3,6 26:21 28:9      means 7:18,20 26:16 38:15,16
knows 26:3                           38:16                              measures 33:20
                                  loan 52:20                            meet 20:12 64:3
                L                                                       meeting 18:14 20:10 25:16 35:3
                                  LOI 40:20 49:10,21 54:24
L 4:1 68:1                        Lokey 19:1,2                           57:3,11,15,20,23,24 58:12,13



      WWW.CINTELCORPORATION.COM                           E-Mail         CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 30 of 154


                                      CIN-TEL CORPORATION
PH:   513-621-7723                                                               FX:    513-263-9023
                                                                                              Page 78

 62:9,13,13                         needed 10:16,19 15:5 31:22 69:3       9:5,20 10:10,10 12:1 13:10,13
meetings 14:10,11                   needs 25:11,16 34:23 35:4             13:16,20,23 14:7 15:11,17 16:10
meets 46:13                         negotiated 37:13                      16:12,15,23 17:5,19 18:9,18
member 14:9                         neither 70:17                         19:5,12,16 20:3 21:10,15,23
members 14:15,16,16                 never 22:14 30:12 32:11,16 35:5       22:17 26:7,20 27:1,4,15,22 28:6
memorandum 44:12 45:17 48:12          54:8,11 64:12                       29:14,18,21 32:3,23 33:3,8
 48:23                              new 48:2,2,5 53:15 54:9,19 55:1,5     34:11 35:9,12,21 36:1,4,10,11
memory 32:2                           64:12 67:10                         36:22 37:1 38:4 39:4,7,14 41:2
Mendelson,P.C 3:3                   Nick 65:16,18,19,19                   42:3,18 43:11,15 44:5,21 45:6
mention 46:5                        night 9:8,13                          45:12,15,19 46:1,5,14 47:2,8,11
mentioned 32:11 36:7 51:19 64:18    nine 12:4                             47:19 48:10,19 49:2,11,18,24
messages 30:7                       Nods 6:2                              50:3,15,19 51:4,12,16 52:9,19
met 20:11,12 31:20 46:3 65:10       nonowners 14:17                       52:22 53:4,13,21 54:8,15,18
metal 12:16                         normal 27:16                          56:2,3 58:4,16,19 59:7,16 60:7
mid 15:15                           Notary 2:18 4:13 70:5,16 71:7         60:13 61:1,7,14,20,23 62:2,23
midst 56:13                         note 27:22 28:14 68:8                 63:2,6,13,18,23 64:2,11,15,21
Mill 50:13,14 51:19,24 52:21 53:5   notice 2:15 4:6 67:6 70:11            65:15
 54:1,15,20                         notification 59:10                  one-page 44:18
million 11:3 51:3 52:2,19,20 53:6   notifying 38:17                     open 66:19,24 67:4
mind 20:5 48:24                     number 28:14,16 48:24 51:1 52:6     openly 22:23 34:6
mine 11:14                            52:8 69:1,2                       operations 10:9 13:10 14:19 65:22
minute 23:4 24:14 33:2 43:2 55:5                                        opportunities 31:21
minutes 35:20 56:24 63:23                          O                    opportunity 68:8
misreading 67:11                  O 4:1 68:1                            oppose 67:6,13
mix 55:16                         oath 68:7                             opposed 53:6
moment 26:23 40:15                object 66:18                          order 7:8 46:6 66:14 67:11
money 40:11                       objection 66:23                       orders 7:3
month 15:12 19:11 38:17           objections 6:12,14                    original 16:6
months 12:4 38:9,23 63:7 64:12    objectives 12:14                      originally 21:1
 64:19                            obligated 28:1                        outline 62:8
morning 5:6 7:7 21:13 30:12       obviously 36:23 66:13                 outside 25:24
moving 57:18                      occur 18:11 39:24                     oversee 10:8 13:10
multiple 19:10 30:7,15            OEM 29:12 45:8,14                     owned 45:14
                                  OEMs 12:20,24 13:2,7                  owner 11:19,20,23 13:17
                N                 Off-the-record 43:3,23                owners 12:14 13:18 14:14 52:14
N 4:1 68:1,1                      offer 31:5,20 51:4,5 52:7 56:17         58:6
name 5:6,9,10,11 11:1,4 15:2,4,23 offers 57:17 66:8                     ownership 13:24
 16:4 19:7 32:11 42:16,17,19      office 71:2                           owns 13:16,19
 50:12 59:14                      offices 2:15
named 56:8                        official 14:3 71:2                                 P
narrowed 49:4                     Oh 10:3 48:24                      P 4:1
near 56:18                        Ohio 2:17,19 3:10,15 68:3 70:2,6 page 8:4,8 21:24 33:6,7 37:6 43:8
necessary 10:17 68:8                71:2                               50:22,23 51:7 59:5 62:4 68:9
need 6:7 27:3 39:5 60:17 61:20    okay 6:4,5,11 7:1,12,20 8:3,20 9:1   69:1



      WWW.CINTELCORPORATION.COM                            E-Mail        CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 31 of 154


                                      CIN-TEL CORPORATION
PH:   513-621-7723                                                              FX:    513-263-9023
                                                                                              Page 79

paragraph 21:23 24:1 33:4,7,9       precision 12:16                    prospects 60:4
  34:11 36:20,21 38:4 50:21         precludes 56:17                    protect 33:15,20
paragraphs 21:9 35:23               preparation 40:20 42:23            protected 34:3
part 11:2 16:24 21:21 53:10         prepared 8:5,17 44:11 66:20        protective 7:3 46:6
particular 13:2,2 21:8 44:22 46:9   presence 4:10,12 41:7 70:16        provided 40:16
  63:2                              present 3:18                       Public 2:18 4:13 70:5,16 71:7
parties 4:3 37:21 40:17 66:22       presented 31:21                    published 23:11
  67:16                             president 10:24 11:5               pull 10:17
parts 36:3                          president/CEO 14:10                purchase 11:12 48:17 51:23
party 23:11 37:19 70:17             pressed 18:21                      purchasing 57:8
pass 56:19                          pressing 18:19                     purposes 6:24 7:14 21:4 26:14
Patrick 26:21 27:7 28:7 29:4        pretty 15:9 18:15                   36:15 43:5 55:20 58:22 61:17
PDF 26:11,12                        previous 11:14                      65:6
pecuniary 23:19                     previously 56:18                   pursuant 2:14 4:5 70:11
pending 6:9 70:19                   price 47:4 51:23 52:17 53:1        pursue 9:9,13 54:5 66:6
people 44:22                        prices 53:4,5                      pursuing 59:14 62:14
percent 13:19,21                    pricing 48:5                       pushed 51:14
percentage 52:16                    primarily 12:19                    put 8:20 53:8 63:13,15
perfect 15:21                       prior 41:3 57:23                   Putting 24:13
perform 53:16                       prioritize 25:11 34:22
performance 54:19                   private 44:23 45:3,14                             Q
period 38:11,15 39:15,18,24 61:2    Probably 35:19                     qualified 70:5
Period' 38:9                        procedure 2:15 4:6                 quasi 14:2
periods 48:4                        proceed 17:17 59:11 67:16          question 6:6,9 27:4 33:18 34:2
person 28:7 29:5                    proceeded 9:7,12                    37:5,20 66:4
personally 10:19 17:21 40:18        process 16:9 18:15 20:14 31:9,12   questions 8:18 56:1 58:24 66:10
perspective 24:11                    31:15,18,19,22 40:21 41:11,24      66:13,16,21
phase 49:7                           43:16 44:6,9 48:11 49:19 57:17    quick 8:4 33:5
phone 6:1 16:4 17:17 18:9,11,12      59:12                             quite 53:16
  19:20 28:14,16 60:23              produce 8:10,11,14                 quoted 25:4
phrase 24:3                         produced 26:17 27:9
                                                                                      R
pilot 48:3                          product 48:2
place 4:5,7 12:13 63:14 70:10       production 48:3                    R 70:1
plaintiff 1:6 2:6 3:2 16:13         profit 12:12                       Ralph 15:23 59:23
plan 63:14                          program 48:3                       Ralph's 15:23
please 6:1 19:22 26:24 27:2,5       Project 59:13 62:5,7               range 44:2 56:18
  33:18 36:18 69:1,2,3              projected 53:8,17 54:19            reach 30:8,17 32:9 58:5,8
plus 49:1                           promise 35:13                      reached 30:2 60:16
point 15:22 18:3 21:14 46:11        promoted 41:8                      read 21:11 26:23 29:14 32:6 35:23
  50:21 52:3 63:4                   pronouns 17:24                       36:23 37:1,1 61:11,20 68:6
portion 39:1                        proposed 51:24                     reading 21:17 27:19
position 10:18 14:8,9 63:10,14,15   proprietary 25:21                  reads 32:3,5,7
potential 20:3,4 30:18 31:4 40:19   Prospect 38:12                     ready 18:13 36:19 55:24 58:23
  47:9                              prospective 24:19                    59:7 61:19 66:21 67:2



      WWW.CINTELCORPORATION.COM                            E-Mail       CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 32 of 154


                                    CIN-TEL CORPORATION
PH:   513-621-7723                                                             FX:     513-263-9023
                                                                                             Page 80

real 29:5 33:4                    respects 70:10                      sacrifices 10:17
really 16:7                       respond 57:2                        sale 15:6 16:8 22:9,11,12,13 31:9
reason 30:20 55:12 66:5           responded 63:23                       31:11,14,17 39:24 40:20 44:20
reasonable 33:15,20               response 8:11 30:7 60:21              45:24 46:1 47:14
recall 15:11,17 27:18,21 28:4,5   responses 60:14                     sales 16:5 18:15 42:7 48:10 52:17
  31:2 42:14 48:19 50:3,9,16      responsibilities 12:10              saying 44:5 57:3 63:19,24
  51:23 52:1,6 53:4 54:18 57:7    restrooms 6:8                       says 21:24 24:3,10,22 25:3,10,15
  62:20 66:19                     result 70:18                          28:9,11,15 29:10,24 33:9 34:11
receive 47:13                     retire 11:15 12:6                     38:8 40:15 51:8 56:13 65:15
received 7:7 27:24 48:22 50:4     return 11:12                        Schedule 8:1,4,9,9
  54:23 60:14,16,17               returned 9:10 10:3,21 11:7          scheduling 66:14 67:11
recess 32:22 66:2                 reveal 31:20                        Schneider 13:5
recession 10:3,11                 review 48:15                        school 9:8,10,13
recommend 18:14                   right 5:18 7:11 8:1 13:19,22 19:8   science 9:9,11
recommended 62:6,20                 19:9,22 20:2,17,18 26:5 27:16     seal 71:2
record 5:9 6:14 7:1 27:13 32:20     27:20 35:1,7 36:12,13,23 37:19    search 65:22
  32:24 36:17 39:2,10 43:2,24       40:12 45:17 47:22 50:1 51:3       searched 17:7
  59:1 65:24 66:3,17,24 68:11       52:10 53:2 55:17 57:5 62:18       second 9:18 16:6 18:9,11,12 42:5
recorded 4:8 6:3                    65:3 66:15 67:18                    42:5,7 43:8 50:12,22,23 66:1
references 17:8,8,11              role 10:6 13:23 14:3,11 42:20       seconds 32:21
regard 7:24 61:11                 Rolls 13:8                          secret 25:21
regarding 61:9                    Rowell 1:7 2:7 3:19 5:7 7:3 15:2    section 24:10 38:13 40:14
regional 12:18                      15:18,20 16:23 17:2,15 18:21      secure 10:20
reiterate 39:8                      20:20 21:18 22:1,4,14,18,22       see 10:16 30:18 51:14 56:21
related 57:15                       23:1,8,14,17,21 24:3,6,10,15,22   seeing 50:17
relationship 24:12,16,19 32:8       24:24 25:7,12,15,17,20 26:4,6     seen 21:6 43:8
  37:14 38:20 59:17,20              27:10 29:21 30:1,23 31:11 32:8    sell 46:21
relative 57:4 70:17                 32:11,16 33:9,15,19 34:5,11       selling 41:11 47:5
relevant 8:14                       37:13,18 40:2,6,16,18 41:13,23    send 44:21 45:3,6 55:12 57:23
remain 66:18,24 67:4                42:15 51:16 54:8,16 55:1,4          60:4 65:21
remember 15:13 16:4 19:6 42:17      56:12,23 57:19,22 58:5,8 59:19    sending 56:11
  42:21 50:11 55:8,11,11 57:14      59:23 60:8,19,20 61:9,11 62:5     sense 6:15
repeated 35:9                       62:17 64:9,22 67:9                sent 29:7 30:16 44:19 45:7 47:11
Reported 1:22                     Royce 13:8                            51:20 54:23,23
reporter 4:8 5:20 6:1 36:13       RPR 1:22 2:18 4:9 71:7              sentence 38:5 39:10 56:12 62:12
represent 15:20 16:8 18:14,20     Rule 7:17                           separate 12:22 67:5
  20:13 56:15                     Rules 2:15 4:6                      September 50:16
representative 5:13 7:21          RW 36:17 55:24                      service 13:4,7,8 25:5 34:18
represented 6:17 17:9 30:1        RW000053981 43:7                    serviced 12:19
representing 16:21 18:23 20:15    RW00066129 59:2                     services 15:5 40:15
requested 8:10                    RW67627 61:15                       set 12:14 14:10 67:18 70:11 71:1
research 17:6 18:10 20:9                                              shakes 6:2
resources 25:5 34:18                                 S                shareholder 38:1
respective 4:3                    S 4:1,1 28:12,14                    shares 11:24 13:19



      WWW.CINTELCORPORATION.COM                          E-Mail        CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 33 of 154


                                       CIN-TEL CORPORATION
PH:   513-621-7723                                                              FX:     513-263-9023
                                                                                              Page 81

sheet 12:16 69:1,3,4                 specific 14:18 17:14 27:21 53:8   subvert 22:5,15
Shohl 3:13                           specifically 14:19                subverted 22:2
shop 53:22 64:13                     specifics 52:1                    succeed 11:17
short 56:19                          spell 5:8                         successful 45:24 46:1
side 13:4,7,8                        spent 11:10                       successfully 10:2 11:2,3
SIGN 69:3                            Square 13:5 64:4                  suddenly 20:4
signature 4:11,12 28:6 37:7,9 56:8   SS 68:3 70:2                      sufficient 25:5 34:17
  69:24 70:15,15                     stage 31:4 49:18                  suggest 17:2 20:20 59:19 61:4
signed 7:3 43:17 44:7                stages 49:1                       Suite 2:16 3:4,9
significant 56:14                    standard 15:9 40:23               supervision 70:13
sir 18:8 37:8,17 39:16,19 60:12      stands 49:10                      supported 42:22
site 41:7                            Starner 1:22 2:18 4:9 7:4 70:4    sure 5:10 7:7 9:23,23 12:13 19:2
six 8:6 12:4 63:7                      71:7                              34:3 41:10 45:23 47:15
Sixteenth 3:4                        start 8:21 21:5 46:14,17          surroundings 20:15
Skilcraft 5:13 7:11,21 8:6,10,11     started 12:22 44:10,16            suspect 18:6
  8:14 9:16,17,18,19,21,24 10:4      starting 62:3                     sworn 5:2 70:8
  11:7,13 12:11,15,16 13:14 15:5     starts 38:6 45:15 56:4
  15:20 16:8 18:1 20:13,15,20        state 2:19 5:8 21:1 66:23 68:3                     T
  21:19 22:3,6,11,12,13 23:1 24:5      70:2,6                          T 4:1,1 68:1 70:1,1
  24:8,12,16,19,23 26:3,4,15,17      stated 25:4,15                    table 57:17
  27:9,13 33:17,21 34:6,9,12 36:8    statement 23:7,9,15               Taft 2:16 3:8
  37:15,22,23 38:16,19,23 39:14      steer 51:17                       take 5:21 8:4 9:20 21:7,19,23 27:2
  39:17,20,20 40:3,7,20 41:4,11      stenotypy 4:8 70:12                 33:4,11,15,20 36:18 51:12 52:9
  41:19,20,23 44:20 45:19 46:19      step 57:4                           60:22 61:4,22
  47:13,22 51:5,8,12 52:9 53:10      steps 56:15 57:12                 taken 2:13 4:5 32:22 66:2 70:10
  53:16,21 54:24 56:12,19 57:5,9     Stettinius 2:16 3:8                 70:12
  57:15 58:4,13,16 59:11,16 61:2     sticks 52:8                       talk 5:21,22,23 18:6 23:3 36:19
  61:5,9 62:13 63:14 65:1,14 66:5    stint 9:18,23                       43:15 44:6 46:10 61:19 62:12
  66:16,19 67:16                     stints 9:21                         67:14
Skilcraft's 22:18 24:6 25:5,11,16    stipulated 4:2                    talked 20:13 62:16
  34:18,22 35:4 47:4 48:17           Stone 59:13 62:5,7                talking 17:22 18:1 46:8 48:21
skills 41:15                         stop 31:9,11,14,17 41:24 58:13    target 47:4
skipping 43:8                          62:14                           team 11:2,5 12:13 16:24
slicing 45:11                        strategic 45:7,9                  teaser 44:16 45:16 48:11 54:23
slowly 5:22                          strategy 12:13                    Tech 56:9
SMC 11:1,11                          Street 2:16 3:4,9,14              Technical 9:6
sold 10:21 11:3,9 38:17,23 39:21     stricken 39:2                     Technology 11:4,6
  40:10                              strike 39:3,9                     TELEPHONE 3:2
solicit 47:8                         string 56:1,3                     tell 16:20 31:11,14 39:5,6 45:19
somebody's 47:16                     structure 13:14                     49:5 52:18 55:2
sorry 19:12,21 22:12 26:24 27:2      subject 56:12 65:10 66:11,14      telling 8:21
  39:7                               submitted 4:11 70:14              ten 13:21
Sounds 21:15                         subpoena 7:10,17,17 8:1,4,11      term 29:18,22 38:10
speak 30:11                            26:18 27:10 67:6                terminate 21:18 59:12,20



      WWW.CINTELCORPORATION.COM                             E-Mail      CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 34 of 154


                                      CIN-TEL CORPORATION
PH:   513-621-7723                                                                FX:    513-263-9023
                                                                                                Page 82

terminated 38:19 40:5 43:18 44:8    Trane 13:5                           usurp 24:4,7 34:6
  59:16                             transaction 22:2,5,9,15,19 24:5,8
termination 38:6,8 60:2,5             30:10,14 33:17,22 34:1,6,9,18                      V
terms 39:17 46:17 47:12 50:20         38:11 41:19,24 43:16 44:6 45:20    value 46:3 55:15 66:7
  52:13                               49:19 50:4 54:5 57:15 58:14        various 27:20
testified 5:3                         59:14 62:14 63:10                  Vaughn 26:21 27:7 28:7 29:4
testify 8:5                         transactions 25:6 64:24 66:6           31:24
testimony 7:10 39:2 68:7,9,11       transcribed 4:9 70:13,14             verbal 20:16
text 30:16                          transcript 35:24 36:5 68:6,10 69:3   vice 10:24 11:5
Thank 7:15 8:20 35:14 51:8 59:3     transition 12:5 33:10,12 47:21,22    Vierling 13:17,23 14:12 20:12
  59:6 69:4                           48:5 56:14                           58:5
Thanks 57:3                         tried 21:18 30:15                    view 24:22
thing 6:8 21:12 44:18 55:14 61:21   true 41:13 61:9,10 68:10             violate 61:2
  62:1 64:13                        truth 70:8,8,9                       violating 39:17
things 12:20 17:21 19:21 27:22      try 5:21,22 6:2 28:2 41:19           visited 49:17
  29:16 61:8                        trying 5:20 6:1 16:7 18:19 32:4      voice 6:2
think 15:4 18:4 19:2 21:17 26:10      59:4                               voicemail 30:7
  28:15,16,20 41:18,22 42:19 47:6   turn 8:3 19:24 41:13                 volume 20:1 48:6
  51:14 55:14 66:24 67:10,15        two 9:7 10:22 12:22 18:16,21         voluntarily 59:17
third 23:11 35:11 38:5 56:12          26:11 48:4 50:9 52:24 67:5         VP 11:22 12:2
thought 15:21 19:16                 type 13:6 28:16 63:10                vs- 1:6 2:6
three 8:9,14 11:10,16 13:22 14:17   types 8:9
                                                                                          W
  20:3,4 35:19                      typewritten 70:13
Thursday 64:3,4                                                          W 68:1
time 4:5,7 6:7,12,13 9:18 10:4,18                   U                    wait 6:6 54:9,12,24 55:5 63:7
  10:21 11:18 12:5 15:1,15,16,17    U 4:1                                walk 9:22
  16:18,20 27:3 28:23 30:3 35:11    Uh-huh 17:23 28:8,10                 Walnut 2:16 3:9
  43:17 44:7 48:9 53:19 56:20       uncertainty 56:17                    want 21:14 36:24 50:21 61:24
  60:10 61:1 63:13 64:15,22 67:13   unconventional 28:16,18              wanted 11:12 30:11 41:10 45:24
  67:14 70:10                       undersigned 70:4                      51:1,14 55:15 57:18 60:15 61:4
times 10:14 30:15                   understaffed 25:1 34:13              Washington 64:4
title 11:21,22 12:2,3,8             understaffed.' 24:23                 wasn't 15:23 34:3 64:19
titles 9:22                         understand 7:18 21:22 26:16          way 28:16 32:6 34:3 40:7 42:22
today 5:12 6:18 7:21 8:18 66:13      37:20 50:24                          52:20 53:6 56:5
  66:16,20 67:1                     understanding 21:20 22:8 23:5        we'll 7:2 32:20 39:9 48:8 61:18
told 25:10 34:14,19 35:5 41:22       38:14                                64:13 65:24
  54:8,11,24                        understood 40:17 66:12 67:3          we're 16:12,13 20:23 21:5 23:24
top 50:23 61:18                     union 53:22 54:5                      32:23 36:11 49:24 54:24 55:1
topics 7:24 8:15                    unit 12:22                            59:13 61:15 63:10 66:3,13,20
tortious 24:13                      units 12:23                           67:3,18
tortiously 24:11                    University 9:9,12,13                 we've 12:22
tough 10:14                         use 20:11 25:21 29:18,21 43:15       web 28:12,20
track 36:12                          47:21 65:8 69:1,3                   website 17:7 28:11
trade 25:21                         uses 28:13                           week 15:10 57:4,12 62:6,17 63:24



      WWW.CINTELCORPORATION.COM                            E-Mail         CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 35 of 154


                                       CIN-TEL CORPORATION
PH:   513-621-7723                                                               FX:      513-263-9023
                                                                                               Page 83

weeks 60:15 65:9                      36:18 43:6 55:24 62:4 66:4 68:6   3 21:23 24:1
welcome 21:11                         68:17 70:7                        30 32:21 47:6,7 51:15 53:6
went 9:6,8 35:21 54:9                                                   30(b)(6) 7:17 66:15,19 67:5
weren't 10:17                                       0                   303 3:5
WHEREOF 71:1                         000011879 36:17                    35 47:6,6
Whitcraft 43:14 44:3 45:9,13 50:1    001257 26:15                       381-2838 3:10
 50:11,15 51:17 53:5 54:1,2,4
                                                    1                                    4
whittled 18:16
willing 10:17                        1 5:20 6:22 7:2                    4 6:23 7:2 36:20 37:2 38:4
window 11:16                         1.3 36:21 37:3,4 40:14             425 2:16 3:9
wished 59:11                         1:18-CV-01015-RBJ 1:6 2:6          45202-3172 3:15
witness 2:13 3:12 4:4,10,11 39:4,7   10 8:8 55:18,19                    45202-3957 3:10
 66:19 70:14 71:1                    10:00 1:15 2:17                    4th 29:8
witness's 39:1                       11 1:14 2:17 58:20,21 68:7
                                     11:38 68:20                                          5
word 23:5 24:13
words 15:22 44:9 47:22               12 61:15,16                        5 7:5,9,13 33:7
work 9:7,21 24:7 25:24 40:6,15       13 65:4,5,7                        513 3:10,15
 41:20 42:15 55:6                    134 59:2                           53388 55:22,23
worked 9:15 17:3 20:20 24:4          16 48:4                            53982 44:2
 32:12,14,17 40:9 44:6               17 48:4                            5th 50:16
workforce 9:8                        18 11:3 38:9,17,23
                                     180 49:1                                            6
working 26:4,5 39:23 40:19 54:12                                        6 20:24 21:3,24 33:2 38:13 52:20
 55:1 63:4                           1800 3:9
                                     1900 3:4,14                        60 13:19
works 43:16 56:4 65:13                                                  629 61:15
worth 67:9                           1965 12:17
                                     1st 40:3                           629-6200 3:5
wouldn't 29:15                                                          66097 65:8
wrap 62:5,7,17,21 64:8                                2
written 44:14                        2 5:24 21:24 62:4                                  7
                                     2002 9:24 10:3,4,23                7 26:12,13,15 71:7
                X
                                     2004 11:14                         70 11:3
Xavier 9:13                                                             781 28:15
                                     2010 9:19 10:3,21,23 11:9,20
                Y                    2012 12:3,6
                                                                                          8
yeah 9:2 10:14 11:10 13:3 16:3       2015 48:2
                                     2017 15:14 16:20 42:1 43:18 44:7   8 36:12,14,16
  18:2 19:24 27:1 39:8 43:21 47:3                                       800 3:4
  47:20 49:3,12 50:24 56:6 60:22       44:8 47:21 48:2 50:16
                                     2018 29:8 40:3 60:11               80202 3:5
  61:22 67:3                                                            84 43:7
year 15:12 47:22                     2019 1:14 2:17 68:7 71:3,7
                                     25 33:4,7,9 35:23                  882 36:17
years 9:8 11:10 48:4                                                    89 55:23
Yep 24:2 59:3                        255 3:14
                                     26 34:11 35:23                                       9
                Z                    27 52:6,7,19                       9 8:4 43:4,7
Z-U-R-B-O-R-G 5:11                   28 51:3 52:2                       90s 11:15
Zurborg 1:13 2:13 4:3 5:1,6,10                                          977-8200 3:15
 7:4,16 21:6 26:16 32:21 33:1                       3



      WWW.CINTELCORPORATION.COM                            E-Mail        CINTELCO@GMAIL.COM
  Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 36 of 154


                              CIN-TEL CORPORATION
PH:   513-621-7723                                              FX:   513-263-9023
                                                                           Page 84

99 9:24




      WWW.CINTELCORPORATION.COM               E-Mail      CINTELCO@GMAIL.COM
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 37 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 38 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 39 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 40 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 41 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 42 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 43 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 44 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 45 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 46 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 47 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 48 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 49 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 50 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 51 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 52 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 53 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 54 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 55 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 56 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 57 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 58 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 59 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 60 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 61 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 62 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 63 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 64 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 65 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 66 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 67 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 68 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 69 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 70 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 71 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 72 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 73 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 74 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 75 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 76 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 77 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 78 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 79 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 80 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 81 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 82 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 83 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 84 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 85 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 86 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 87 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 88 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 89 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 90 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 91 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 92 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 93 of 154




                           Exhibit B
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 94 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 95 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 96 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 97 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 98 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 99 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 100 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 101 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 102 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 103 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 104 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 105 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 106 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 107 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 108 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 109 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 110 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 111 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 112 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 113 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 114 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 115 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 116 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 117 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 118 of 154
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 119 of 154




                           Exhibit C
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 120 of 154




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


    Case No. 1:18-cv-01015-RBJ

    AARON, BELL INTERNATIONAL, INC.,
    a Colorado corporation,

                  Plaintiff,

   v.

    JOHN ROWELL,

                  Defendant.


           ABI’S ANSWERS AND RESPONSES TO DEFENDANT’S FIRST SET OF
        INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS


          Plaintiff Aaron, Bell International, Inc. (“ABI”) provides the following objections,

   answers, and responses to Plaintiff’s First Set of Discovery Requests (“Requests”). ABI will

   produce documents described herein upon the entry of a protective order protecting confidential

   information.

                  PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

          ABI objects to certain of the Requests’ instructions and definitions to the extent they

   impose obligations beyond the Federal Rules of Civil Procedure. The following objections apply

   to all of the Requests.

          1.      ABI objects to the definition of “identify” to the extent it would require ABI to

   provide contact information for ABI employees, who may be contacted through counsel.

          2.      ABI objects to Definition/Instruction No. 9 as ambiguous because it purports to
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 121 of 154




   redefine common words not in need of definition. ABI will interpret the Requests according to

   their common meaning, without regard for Definition/Instruction No. 9.

               SPECIFIC OBJECTIONS AND ANSWERS TO INTERROGATORIES

          1.      Identify all contractual agreements you allege Mr. Rowell breached, the specific

   provision(s) breached, the manner in which you allege the breach occurred, and the date the

   alleged breach occurred, and any other way in which you allege Mr. Rowell may not have

   performed his obligations under the Transition Agreement.

          ANSWER: ABI provides the following answer, which is based on its current knowledge

   to date, recognizing that discovery is ongoing. ABI alleges Rowell breached the Transition

   Employee Agreement and Release of Claims (“Transition Agreement”), including Section III.H,

   Section III.K, and Section III.L, as follows. Rowell breached his obligations under Section III.H

   of the Transition Agreement, on January 2, 2018 and perhaps at other times, by failing to take

   reasonable measures to protect and maintain the confidentiality of the very existence of the

   Skilcraft transaction, by openly usurping the Skilcraft transaction for his own gain, and by

   diverting the Skilcraft transaction from ABI. Rowell breached his obligations under Section III.K

   by disparaging ABI to Skilcraft when he described ABI as “grossly understaffed,” stated that

   ABI lacked sufficient resources to service Skilcraft’s transaction, stated that ABI did not

   prioritize Skilcraft’s needs, and otherwise stated that ABI was incapable of meeting Skilcraft’s

   needs. Rowell breached his obligations under Section III.L by failing to return all of ABI’s

   information received from ABI, on behalf of ABI, or while working for ABI that related to

   ABI’s business immediately upon notice that ABI was terminating the Transition Agreement on




                                                   2
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 122 of 154




   January 12, 2018. Discovery is ongoing and ABI does not know all Rowell’s breaches or

   additional specific dates of his breaches.

          2.        Identify: (a) every instance in which Mr. Rowell allegedly failed to take

   reasonable measures to protect and maintain the confidentiality of the existence of the Skilcraft

   transaction; (b) every instance in which Mr. Rowell diverted, or attempted to divert, the Skilcraft

   transaction; and (c) every way in which Mr. Rowell allegedly usurped, or attempted to usurp, the

   Skilcraft transaction for his own gain.

          OBJECTION: ABI objects to Interrogatory No. 2 on the basis that it is an impermissible

   blockbuster or premature contention interrogatory as discovery is ongoing.

          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections and which is based on its current knowledge to date, recognizing that discovery is

   ongoing. At one or more points in time, including but not limited to January 2, 2018, Rowell

   spoke with First Line Advisors LLC about Skilcraft. And on one or more occasions, Rowell

   spoke with Skilcraft and described ABI to Skilcraft as “grossly understaffed,” stated that ABI

   lacked sufficient resources to service Skilcraft’s transaction, stated that ABI did not prioritize

   Skilcraft’s needs, and otherwise stated that ABI was incapable of meeting Skilcraft’s needs.

   Discovery is ongoing and ABI does not know all of Rowell’s actions that are responsive to this

   interrogatory.

          3.        Identify each and every item received from ABI, on behalf of ABI, or while

   working for ABI that related to ABI’s business that Mr. Rowell allegedly failed to return

   immediately upon notice that ABI was terminating the Transition Agreement.




                                                    3
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 123 of 154




             OBJECTION: ABI objects to Interrogatory No. 3 on the basis that it is an impermissible

   blockbuster or premature contention interrogatory as discovery is ongoing. ABI further objects

   that Rowell himself knows best which items he failed to return to ABI upon his termination of

   employment.

             ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. ABI states that Rowell did not immediately return any ABI information upon notice

   that ABI was terminating the Transition Agreement. ABI notified Rowell of the termination in a

   letter dated January 10, 2018, which demanded the return of ABI’s information. On January 12,

   2018, counsel for ABI had a telephone conversation with Rowell in which he indicated that he

   would be open to some kind of information return. He then went silent, failing to return multiple

   telephone calls over the course of the following two weeks. At that point, ABI had no choice but

   to file suit against Rowell, and indicated as much in a letter to him dated January 24, 2018. It was

   not until January 29, 2018 that ABI’s counsel secured a definite commitment on Rowell’s part to

   return ABI information, and it was not until January 30, 2018 that the parties finally reached an

   agreement as to the procedure for returning information. ABI received word from the facilitating

   forensic vendor on February 2, 2018 that the collection of information was complete.

             4.     Identify the date on which any item identified in Interrogatory No. 3 was returned

   to ABI.

             ANSWER: See answer to Interrogatory No. 3 above.

                    5.     Identify each and every one of your bases that allegedly justified

   terminating Mr. Rowell for cause.




                                                    4
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 124 of 154




          OBJECTION: ABI objects to Interrogatory No. 5 on the basis that it is an impermissible

   blockbuster contention interrogatory.

          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. ABI was justified in terminating Rowell’s employment under the Transition

   Agreement because he engaged in misconduct, willfully and materially violated ABI’s policies,

   and materially breached the Transition Agreement, as articulated in ABI’s complaint.

          6.      Identify, with particularity, each and every ABI trade secret, as described in

   paragraph 30 of the Complaint, that you alleged Mr. Rowell misappropriated, threatened to

   misappropriate, or will continue to misappropriate.

          OBJECTION: ABI objects to Interrogatory No. 6 on the basis that it is an impermissible

   blockbuster or premature contention interrogatory as discovery is ongoing. ABI further objects

   that Rowell himself knows best which items he misappropriated.

          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. ABI states that Rowell misappropriated confidential trade-secret information related

   to ABI’s client Skilcraft. Under Rule 33(d) of the Federal Rules of Civil Procedure, ABI states

   that it will produce its business records containing the trade-secret information at issue, once a

   protective order has been entered by the Court.

          7.      Identify each and every instance in which Mr. Rowell misappropriated, or

   threatened to misappropriate, any ABI trade secret.

          OBJECTION: ABI objects to Interrogatory No. 7 on the basis that it is an impermissible

   blockbuster or premature contention interrogatory as discovery is ongoing. ABI further objects

   that Rowell himself knows best which items he misappropriated.


                                                     5
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 125 of 154




          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. ABI states that Rowell misappropriated confidential trade-secret information related

   to ABI’s client Skilcraft as further articulated in the complaint and in its interrogatory answers.

   Under Rule 33(d) of the Federal Rules of Civil Procedure, ABI states that it will produce its

   business records containing the trade-secret information at issue, once a protective order has

   been entered by the Court.

          8.      Identify the factual basis in support of your contention that, unless restrained, Mr.

   Rowell will continue to misappropriate, or threaten to misappropriate, ABI’s trade secret

   information.

          ANSWER: As detailed in the complaint, Rowell surreptitiously and unlawfully

   communicated with a competing investment bank on a prospective deal with ABI client

   Skilcraft, in violation of his Transition Agreement and common-law duties to ABI. Without the

   benefit of discovery, ABI has no reason to believe or trust that Rowell’s unlawful actions have

   ceased, and ABI believes that an injunction is the only way to assure that Rowell abides by his

   legal obligations.

          9.      For each alleged trade secret identified in response to Interrogatory No. 6 identify:

   (a) all persons who have or have had access and/or ownership rights to the alleged trade secret or

   confidential information; (b) the nature and source of the rights; and (c) all efforts by you to

   maintain the secrecy or confidentiality of the alleged trade secrets and confidential information.

          OBJECTION: ABI objects to Interrogatory No. 9 on the basis that it is an impermissible

   blockbuster or premature contention interrogatory as discovery is ongoing. ABI further objects

   that the interrogatory is vague with respect to the meaning of “ownership rights.”


                                                    6
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 126 of 154




          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. ABI states that it is a small business, and that during Rowell’s tenure of employment,

   all of ABI’s employees had access to, and required access to, ABI’s client information in

   connection with performing their jobs. ABI’s computer systems were password protected so that

   only authorized employees and independent contractors could gain access, and the Goldmine

   software system utilized by ABI was further password protected, with each employee/contractor

   having his or her own unique login credentials. Further, ABI’s hard-copy files were locked and

   restricted, with only ABI’s President and bookkeeper having keys; and the office itself was

   locked during nonbusiness hours, as was the ABI President’s office door. ABI further protected

   its trade-secret information by requiring client prospects to sign nondisclosure agreements, by

   requiring job candidates to sign confidentiality agreements, and by requiring employees and

   contractors to sign confidentiality agreements.

          10.     For each instance identified in response to Interrogatory No. 7, identify your

   factual basis for alleging that such misappropriation or threatened misappropriation was willful,

   malicious, or in wanton disregard of ABI’s rights.

          OBJECTION: ABI objects to Interrogatory No. 10 on the same grounds as it objected to

   Interrogatory No. 7.

          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. As detailed in the complaint, Rowell surreptitiously and unlawfully communicated

   with a competing investment bank on a prospective deal with ABI client Skilcraft, in violation of

   his Transition Agreement and common-law duties to ABI, and as further articulated in the

   complaint and in the interrogatory responses above. The fact Rowell was doing this in secret


                                                     7
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 127 of 154




   indicates that he was intentionally undermining ABI and acting willfully. Under Rule 33(d) of

   the Federal Rules of Civil Procedure, ABI states that it will produce its business records

   containing the trade-secret information at issue, once a protective order has been entered by the

   Court.

            11.   Identify each and every allegedly disparaging statement made by Mr. Rowell in

   violation of any agreement with ABI.

            ANSWER: ABI provides the following answer, which is based on its current knowledge

   to date, recognizing that discovery is ongoing. On one or more occasions, Rowell spoke with

   Skilcraft and described ABI to Skilcraft as “grossly understaffed,” stated that ABI lacked

   sufficient resources to service Skilcraft’s transaction, stated that ABI did not prioritize Skilcraft’s

   needs, and otherwise stated that ABI was incapable of meeting Skilcraft’s needs. Discovery is

   ongoing and ABI does not know all Rowell’s disparaging statements or breaches.

            12.   For every allegedly disparaging statement made by Mr. Rowell, identify: (a) the

   date on which the statement was made; (b) the person(s) to whom the statement was made;

   (c) the circumstances under which the statement was made; and (d) your basis for asserting that

   the statement was disparaging.

            ANSWER: ABI provides the following answer, which is based on its current knowledge

   to date, recognizing that discovery is ongoing. On one or more occasions, Rowell spoke with

   John Zurborg of Skilcraft and described ABI as “grossly understaffed,” stated that ABI lacked

   sufficient resources to service Skilcraft’s transaction, stated that ABI did not prioritize Skilcraft’s

   needs, and otherwise stated that ABI was incapable of meeting Skilcraft’s needs. Those

   statements are disparaging because they are derogatory to ABI’s business or the quality of its


                                                     8
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 128 of 154




   business. Discovery is ongoing and ABI does not know all Rowell’s disparaging statements,

   when they were made, to whom, and the circumstances under which they were made.

          13.     Identify each and every instance in which Mr. Rowell allegedly breached any

   duty of loyalty owed to ABI.

          ANSWER: ABI provides the following answer, which is based on its current knowledge

   to date, recognizing that discovery is ongoing. ABI alleges Rowell failed to take reasonable

   measures to protect and maintain the confidentiality of the very existence of the Skilcraft

   transaction; openly usurped, subverted, and attempted to divert the Skilcraft transaction for his

   own gain; and disparaged ABI to Skilcraft when he described ABI as “grossly understaffed,”

   stated that ABI lacked sufficient resources to service Skilcraft’s transaction, stated that ABI did

   not prioritize Skilcraft’s needs, and otherwise stated that ABI was incapable of meeting

   Skilcraft’s needs. To the extent any of those actions took place during Rowell’s ABI

   employment, they constitute a breach of his duty of loyalty to ABI. Discovery is ongoing and

   ABI does not know all Rowell’s breaches.

          14.     Identify each and every instance in which Mr. Rowell allegedly acted willfully,

   maliciously, intentionally, or in wanton disregard of ABI’s rights in allegedly breaching any duty

   of loyalty owed to ABI and your factual basis for alleging that such breaches were willful,

   malicious, or in wanton disregard of ABI’s rights.

          ANSWER: ABI provides the following answer, which is based on its current knowledge

   to date, recognizing that discovery is ongoing. ABI alleges Rowell failed to take reasonable

   measures to protect and maintain the confidentiality of the very existence of the Skilcraft

   transaction; openly usurped, subverted, and attempted to divert the Skilcraft transaction for his


                                                    9
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 129 of 154




   own gain; and disparaged ABI to Skilcraft when he described ABI as “grossly understaffed,”

   stated that ABI lacked sufficient resources to service Skilcraft’s transaction, stated that ABI did

   not prioritize Skilcraft’s needs, and otherwise stated that ABI was incapable of meeting

   Skilcraft’s needs. To the extent any of those actions took place during Rowell’s ABI

   employment, they constitute a breach of his duty of loyalty to ABI. Discovery is ongoing and

   ABI does not know all Rowell’s breaches.

          15.     Identify each and every one of ABI’s contracts or prospective clients with which

   Mr. Rowell allegedly interfered.

          ANSWER: ABI provides the following answer, which is based on its current knowledge

   to date, recognizing that discovery is ongoing. ABI states that Rowell interfered with the

   Skilcraft agreement and relationship. Under Rule 33(d) of the Federal Rules of Civil Procedure,

   ABI states that it will produce its business records regarding Skilcraft, once a protective order

   has been entered by the Court.

          16.     Identify each and every wrongful act allegedly committed by Mr. Rowell that

   tortiously interfered with any of ABI’s existing contracts or prospective business advantage,

   including the factual basis for your allegation in paragraph 16 of the Complaint that “[Mr.]

   Rowell’s conduct caused Skilcraft to cancel its Investment Banking Agreement with ABI.”

          ANSWER: ABI provides the following answer, which is based on its current knowledge

   to date, recognizing that discovery is ongoing. ABI alleges Rowell openly usurped, subverted,

   and attempted to divert the Skilcraft transaction for his own gain; and disparaged ABI to

   Skilcraft when he described ABI as “grossly understaffed,” stated that ABI lacked sufficient

   resources to service Skilcraft’s transaction, stated that ABI did not prioritize Skilcraft’s needs,


                                                    10
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 130 of 154




   and otherwise stated that ABI was incapable of meeting Skilcraft’s needs. Those actions

   constitute interference with ABI’s prospective business relationship with Skilcraft and any yet-

   to-be-discovered similar actions would constitute interference with business advantage or, if ABI

   already had a contract in place, interference with contract. Discovery is ongoing and ABI does

   not know all Rowell’s forms of interference.

          17.     Identify each and every benefit that Mr. Rowell has allegedly obtained at ABI’s

   expense and the improper or unlawful means used to obtain each and every benefit.

          OBJECTION: ABI objects to Interrogatory No. 17 on the basis that it is an

   impermissible blockbuster or premature contention interrogatory as discovery is ongoing. ABI

   further objects that Rowell himself knows best the benefits he obtained and unlawful means he

   used to obtain them.

          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. ABI believes that Rowell may have obtained some benefits through competing

   investments banks and ABI will seek that information in discovery, which is ongoing.

          18.     Identify the damages you allege to have sustained as a result of each instance of

   Mr. Rowell’s alleged wrongful conduct, including each type and amount of damage, how those

   damages were calculated, and efforts to mitigate.

          ANSWER: ABI refers to the damages described in the complaint, its Rule 26

   disclosures, and it answer to Interrogatory No. 19, and states that discovery is ongoing.

          19.      Identify the factual basis in support of your contention that ABI’s loss of the

   Skilcraft transaction represents a loss of approximately $98,125.




                                                   11
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 131 of 154




          ANSWER: Rowell caused special damages in the amount of $982,125.00, which

   includes the estimated fee for the lost Skilcraft transaction, coupled with the cost of the man-

   hours for lead development, preparation of presentation materials, preparing the data room,

   contacting and managing potential buyers, and paying Defendant Rowell’s portion of the

   progress payments, all of which are directly attributable to Rowell’s conduct. ABI calculated loss

   of approximately $982,125 as follows:

      •   Estimated fee for deal: $963,200.

      •   Lead development: $1,125.

      •   Prepare presentation materials: $5,500.

      •   Preparing data room: $4,000.

      •   Contacting and managing potential buyers, negotiating NDAs: $5,000.

      •   Rowell’s portion of progress payments: $3,300.

      •   Total: $982,125.

          20.      Identify each deal, transaction, or undertaking closed or executed by Mr. Rowell,

   or under his direction or supervision, and the revenue generated by those deals, transactions, or

   undertakings.

          OBJECTION: ABI objects to Interrogatory No. 20 as irrelevant, overly broad, unduly

   burdensome, and disproportionate to the needs of the case. The closed deals Rowell worked on

   during his ABI employment are irrelevant to the claims and defenses and therefore overbroad,

   unduly burdensome, and disproportionate to the needs of the case.




                                                    12
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 132 of 154




          21.     Identify any and all agreements, proposals, contracts, and/or other arrangements,

   including drafts thereof, relating to Mr. Rowell’s compensation, reimbursement, salary,

   commissions, or any other form of payment by ABI.

          ANSWER: ABI identifies the employment agreement and Transition Agreement. Under

   Rule 33(d) of the Federal Rules of Civil Procedure, ABI states that it will produce responsive

   records, once a protective order has been entered by the Court.

          22.     Identify all compensation, reimbursements, salary, commission, and/or any other

   form of payment (i) earned by, owed to, or made to Mr. Rowell from ABI, or (ii) that Mr. Rowell

   claims or claimed he is entitled to receive from ABI. For any amount identified in subsection (ii)

   that ABI has not paid to Mr. Rowell, identify ABI’s basis for not providing that amount to Mr.

   Rowell.

          OBJECTION: ABI objects to Interrogatory No. 22 to the extent it asks ABI to identify

   amounts that Rowell claims or claimed he is entitled to receive, which information may not even

   be within ABI’s knowledge. Rowell himself is the best source of that information and ABI

   objects that it is unduly burdensome and disproportionate to the needs of the case to ask ABI to

   answer an interrogatory that Rowell uniquely knows the answer to.

          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. Under Rule 33(d) of the Federal Rules of Civil Procedure, ABI states that it will

   produce responsive records, once a protective order has been entered by the Court.

          23.     Identify any representations, whether oral or written, made by ABI, Mr. Bellizi

   [sic], or any other ABI representative to Mr. Rowell prior to or near the time of Mr. Rowell’s

   hiring by ABI concerning ABI’s business, ABI’s financial position, ABI’s client base, ABI’s


                                                  13
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 133 of 154




   development opportunities, ABI’s deal pipeline, Mr. Rowell’s compensation or potential

   compensation at ABI, or Mr. Rowell’s option to acquire an equity or ownership interest in ABI.

          OBJECTION: ABI objects to Interrogatory No. 23 to the extent it calls for ABI to

   identify oral representations covering such a range of subjective topics.

          ANSWER: ABI provides the following answer, which falls outside the scope of its

   objections. Under Rule 33(d) of the Federal Rules of Civil Procedure, ABI states that it will

   produce responsive records once a protective order has been entered by the Court. As to oral

   representations, anything discussed would be memorialized in a document, to the best of ABI’s

   knowledge.

          24.     Identify (i) any alleged loans made to Mr. Rowell by ABI, Mr. Bellizi, or any

   other person or entity associated with ABI, (ii) the amount of the alleged loan, (iii) whether the

   alleged loan was repaid or recouped, (iv) the present status of the alleged loan, (v) and any terms

   accompanying the alleged loan.

          ANSWER: Under Rule 33(d) of the Federal Rules of Civil Procedure, without admitting

   that ABI made any loans to Rowell, ABI states that it will produce responsive records, if any,

   once a protective order has been entered by the Court.

                  SPECIFIC OBJECTIONS AND RESPONSES TO REQUESTS
                           FOR PRODUCTION OF DOCUMENTS

          1.      All documents relied upon to support the allegations in the Complaint.

          OBJECTION: ABI objects to Request for Production No. 1 on the grounds that it seeks

   information protected by the attorney-client privilege and the work-product doctrine. ABI’s

   attorneys participated in drafting and signed the complaint, and the documents they relied upon



                                                   14
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 134 of 154




   in doing so are not discoverable. ABI is not providing a privilege log because there is no

   colorable claim that the compilation of documents relied upon in drafting the complaint are not

   protected.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. ABI relied on the Transition Agreement and, the January 2, 2018 email from First

   Line Advisors, LLC to Rowell, and those documents will be produced.

          2.        All documents you intend to use at trial

          OBJECTION: ABI objects to Request for Production No. 2 as premature.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. ABI expects it will use the Transition Agreement and the January 2, 2018 email from

   First Line Advisors, LLC to Rowell at trial. Beyond that, ABI will comply with Rule 26(a) and

   Rule 26(e) and any orders of the Court regarding the disclosure and exchange of trial exhibits.

          3.        All documents relied upon to support your Answer to Mr. Rowell’s

   counterclaims.

          OBJECTION: ABI objects to Request for Production No. 3 on the grounds that it seeks

   information protected by the attorney-client privilege and the work-product doctrine. ABI’s

   attorneys participated in drafting and signed Plaintiff’s Answer and Defenses to Defendant’s

   Counterclaims, and the documents they relied upon in doing so are not discoverable. ABI is not

   providing a privilege log because there is no colorable claim that the compilation of documents

   relied upon in drafting the complaint are not protected.




                                                    15
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 135 of 154




          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. ABI relied on the Transition Agreement and, the January 2, 2018 email from First

   Line Advisors, LLC to Rowell, and those documents will be produced.

          4.      All documents received from third parties related to the allegations in the

   Complaint.

          RESPONSE: Responsive documents will be produced once a protective order has been

   entered by the Court.

          5.      All documents relating to ABI’s hiring, or employment, of Mr. Rowell, including

   all communication between (i) Mr. Rowell and (ii) ABI, Mr. Bellizi [sic], or any other person

   associated with ABI that occurred prior to when Mr. Rowell became an ABI employee. For the

   avoidance of doubt, this request would include any representations made to Mr. Rowell

   concerning the state of ABI’s business or deal pipeline leading up to, or at the time of, Mr.

   Rowell’s hiring.

          RESPONSE: Responsive documents will be produced once a protective order has been

   entered by the Court.

          6.      All documents relating to Mr. Rowell’s personnel, human resources, or employee

   file (however such materials are referred to at ABI).

          RESPONSE: ABI will produce Rowell’s personnel file once a protective order has been

   entered by the Court.

          7.      All documents, including drafts, relating to any agreement between ABI and Mr.

   Rowell, including, but not limited to, the Transition Agreement entered into between ABI and

   Mr. Rowell.


                                                   16
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 136 of 154




          OBJECTION: ABI objects to Request No. 7 as vague and lacking reasonable

   particularity. ABI further objects to the extent the request calls for the production of documents

   protected by the attorney-client privilege or work-produce doctrine.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents will be produced once a protective order has

   been entered by the Court.

          8.      All documents relating to ABI’s termination of Mr. Rowell.

          OBJECTION: ABI objects to Request No. 8 as vague and lacking reasonable

   particularity. ABI further objects to the extent the request calls for the production of documents

   protected by the attorney-client privilege or work-produce doctrine.

          RESPONSE: Nonprivileged responsive documents will be produced once a protective

   order has been entered by the Court.

          9.      All documents relating to Mr. Rowell’s alleged breach of any employment

   agreement between ABI and Mr. Rowell, including, but not limited to, the Transition Agreement

   entered into between ABI and Mr. Rowell.

          OBJECTION: ABI objects to Request No. 9 as vague and lacking reasonable

   particularity. ABI further objects to the extent the request calls for the production of documents

   protected by the attorney-client privilege or work-produce doctrine.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents will be produced once a protective order has

   been entered by the Court.




                                                   17
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 137 of 154




              10.    All documents relating to Mr. Rowell’s alleged misappropriation of ABI’s trade

   secrets.

              OBJECTION: ABI objects to Request No. 10 as vague and lacking reasonable

   particularity. ABI further objects to the extent the request calls for the production of documents

   protected by the attorney-client privilege or work-produce doctrine.

              RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents will be produced once a protective order has

   been entered by the Court.

              11.    All documents relating to Mr. Rowell’s alleged disparagement of ABI.

              OBJECTION: ABI objects to Request No. 11 as vague and lacking reasonable

   particularity. ABI further objects to the extent the request calls for the production of documents

   protected by the attorney-client privilege or work-produce doctrine.

              RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents will be produced once a protective order has

   been entered by the Court.

              12.    All documents relating to Mr. Rowell’s alleged breach of his duty of loyalty to

   ABI.

              OBJECTION: ABI objects to Request No. 12 as vague and lacking reasonable

   particularity. ABI further objects to the extent the request calls for the production of documents

   protected by the attorney-client privilege or work-produce doctrine.




                                                     18
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 138 of 154




          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents will be produced once a protective order has

   been entered by the Court.

          13.      All documents relating to Mr. Rowell’s alleged intentional interference with

   ABI’s contracts and prospective business advantage.

          OBJECTION: ABI objects to Request No. 13 as vague and lacking reasonable

   particularity. ABI further objects to the extent the request calls for the production of documents

   protected by the attorney-client privilege or work-produce doctrine.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents will be produced once a protective order has

   been entered by the Court.

          14.      All documents relating to Mr. Rowell’s unjust enrichment.

          OBJECTION: ABI objects to Request No. 14 as vague and lacking reasonable

   particularity. ABI further objects to the extent the request calls for the production of documents

   protected by the attorney-client privilege or work-produce doctrine. ABI also objects that

   documents about Rowell’s unjust enrichment, if any, are more likely to be in his own possession,

   custody, or control than in ABI’s.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. ABI refers to its responses to Rowell’s other requests for production and states that

   nonprivileged responsive documents will be produced once a protective order has been entered

   by the Court.




                                                   19
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 139 of 154




          15.      All documents relating to Skilcraft, including, but not limited to, Skilcraft’s

   engagement of ABI to perform investment banking services and Skilcraft’s termination of that

   engagement.

          OBJECTION: ABI objects to Request for Production No. 15 to the extent it seeks

   information protected by the attorney-client privilege or work-product doctrine. Because it would

   be unduly burdensome to do so, ABI is not searching for responsive privilege or work-product

   documents related to undersigned counsel’s representation in this matter, and ABI is not

   providing a privilege log because there is no colorable claim that the materials are not protected.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents will be produced once a protective order has

   been entered by the Court.

          16.      All documents relating to First Line Advisors, firstlineadvisors.com,

   firlineadvisor.com, Patrick Vaughan, Alison Kennedy, and/or Cresap, Inc.

          OBJECTION: ABI objects to Request for Production No. 16 to the extent it seeks

   information protected by the attorney-client privilege or work-product doctrine. Because it would

   be unduly burdensome to do so, ABI is not searching for responsive privilege or work-product

   documents related to undersigned counsel’s representation in this matter, and ABI is not

   providing a privilege log because there is no colorable claim that the materials are not protected.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents will be produced once a protective order has

   been entered by the Court.




                                                   20
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 140 of 154




          17.        All documents relating to Mr. Rowell’s compensation, including salary, bonuses,

   commissions, or reimbursements, including any amounts Mr. Rowell claims he is owed by ABI.

          OBJECTION: ABI objects to Request for Production No. 17 as vague and lacking

   reasonable particularity to the extent it asks ABI to produce documents relating to amounts

   Rowell claims he is owed. Rowell is the only one that knows everything he claims he is owed.

   Based on such a vague request, ABI cannot know which documents are responsive.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. Nonprivileged responsive documents regarding Rowell’s compensation will be

   produced once a protective order has been entered by the Court.

          18.        All documents relating to any loan allegedly made to Mr. Rowell by ABI, Mr.

   Bellizi [sic], or any other person employed by, or related to, ABI.

          RESPONSE: Nonprivileged responsive documents, if any, will be produced once a

   protective order has been entered by the Court.

          19.        All documents relating to any communication between Mr. Rowell and ABI, Mr.

   Bellizi [sic], or any person employed by, or related to, ABI occurring since Mr. Rowell left ABI.

          OBJECTION: ABI objects to Request for Production No. 19 as unduly burdensome and

   disproportionate to the needs of the case. Rowell himself was necessarily a party to each of the

   communications the request seeks and ABI objects to his attempt to require ABI to produce what

   he already has.

          20.        All documents relating to any communication, including oral or written, made to

   Mr. Rowell’s ABI email account, ABI mailing address, or ABI phone number after his departure

   from ABI.


                                                     21
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 141 of 154




          RESPONSE: Nonprivileged responsive, reasonably accessible documents will be

   produced once a protective order has been entered by the Court.

          21.     All documents supporting your claim for damages.

          RESPONSE: Nonprivileged responsive documents will be produced once a protective

   order has been entered by the Court.

          22.     All documents, including invoices, related to sales and/or revenue generated by,

   or under the supervision of, Mr. Rowell for ABI.

          OBJECTION: ABI objects to Request for Production No. 22 as irrelevant, overly broad,

   unduly burdensome, and disproportionate to the needs of the case. The sale or revenue Rowell

   generated during his ABI employment are irrelevant to the claims and defenses and therefore

   overbroad, unduly burdensome, and disproportionate to the needs of the case.

          23.     All financial statements, balance sheets, and income and expense statements

   belonging to ABI for the years ending December 31, 2013, December 31, 2014, December 31,

   2015, December 31, 2016, and December 31, 2017.

          OBJECTION: ABI objects to Request for Production No. 23 as irrelevant, overly broad,

   unduly burdensome, and disproportionate to the needs of the case to extent it seek information

   before 2015 and to the extent it requests information beyond what is reflected in ABI’s Profit &

   Loss statements.

          RESPONSE: ABI provides the following response, which falls outside the scope of its

   objections. ABI will produce responsive documents for 2015-2017 once a protective order has

   been entered by the Court.




                                                  22
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 142 of 154




        Dated: September 25, 2018.          AS TO OBJECTIONS, RESPONSES TO
                                            REQUESTS FOR PRODUCTION, AND
                                            FORM:

                                            s/ Thomas W. Carroll
                                            Danielle L. Kitson
                                            Stephen E. Baumann II
                                            Thomas W. Carroll
                                            LITTLER MENDELSON, P.C.
                                            1900 Sixteenth Street, Suite 800
                                            Denver, CO 80202
                                            Telephone: 303.629.6200
                                            Facsimile: 303.629.0200
                                            Email: DKitson@littler.com
                                                    SBaumann@littler.com
                                                    TCarroll@littler.com

                                            Attorneys for Plaintiff Aaron, Bell
                                            International, Inc.




                                       23
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 143 of 154




                                             VERIFICATION

          I, Ralph Bellizzi, am employed by Aaron, Bell International, Inc. (“ABI”) as President

   and am authorized to verify interrogatory answers on behalf of ABI. I have reviewed ABI’s

   above answers to Mr. Rowell’s interrogatories. The answers were prepared with the assistance of

   employees and representatives of ABI upon whom I relied, and they are based on the records and

   information still in existence, presented, or recollected and thus far discovered in the course of

   reasonable investigation. ABI reserves the right to make any changes in the answers if it appears

   at any time that omissions or errors have been made in them or that more accurate information is

   available. Subject to these limitations, the answers are true to the best of my knowledge,

   information, and belief.

          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct to the best of my knowledge, information, and belief.

          Signed this __________ day of September, 2018.



                                                         _____________________________
                                                         Ralph Bellizzi




                                                   24
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 144 of 154




                                      CERTIFICATE OF SERVICE

           I hereby certify that on this 25th day of September, 2018, a true and correct copy of the

   foregoing ABI’S ANSWERS AND RESPONSES TO DEFENDANT’S FIRST SET OF

   INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS was

   served on the following by email as follows:

           Kevin Burns
           Michael Greco
           FISHER & PHILLIPS LLP
           1801 California Street, Suite 2700
           Denver, Colorado 80202
           Telephone: (303) 218-3650
           Fax: (303) 218-3651
           kburns@fisherphillips.com
           mgreco@fisherphillips.com

           Aaron Herzig
           Medora Akers
           TAFT STETTINIUS & HOLLISTER
           425 Walnut Street, Suite 1800
           Cincinnati, Ohio 45202
           Telephone: (513) 381-2838
           Fax: (513) 381-0205
           aherzig@taftlaw.com
           makers@taftlaw.com


                                                        Thomas W. Carroll
                                                        Thomas W. Carroll




   FIRMWIDE:156517056.2 094730.1001




                                                   25
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 145 of 154




                           Exhibit D
    Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 146 of 154




From: pvaughan@firstlineadvisors.com [mailto:pvaughan@firstlineadvisors.com]
Sent: Tuesday, January 02, 2018 3:05 PM
To: John Rowell <jrowell@aaron*bell.com>
Subject: Skilcraft Follow*up

John,

Thank you for taking the time to speak with me today re: Skilcraft. As a follow-up, I'd like to discuss potential next steps
tomorrow with you and my colleague, Alison Kennedy.

Please let me know how your schedule looks and we can arrange a call.

Finally, can you please reply to this email to confirm you received this?

Best,
Patrick

Patrick Vaughan
SVP Business Development
First Line Advisors LLC
www.firstlineadvisor.com
Phone: (781)-492-2503
Email: pvaughan@firstlineadvisors.com


First Line Advisors LLC is a Massachusetts limited liability company and I am a Registered Representative. Securities are offered through Cresap
Incorporated, a U.S. FINRA registered broker-dealer, located in Radnor, PA (610-341-1320). Cresap Inc. is registered with the Securities and Exchange
Commission and is a member of FINRA, SIPC and MSRB.

The information contained in this email is confidential and solely for the intended addressee(s). Unauthorized copying, disclosures, modifications, and/or
distribution of this email may be unlawful. If you have received this email in error, please notify the sender immediately and delete it from your system.
Cresap Inc. may monitor email communications in accordance with applicable laws and regulations.




                                                                  CONFIDENTIAL                                       ABI (ROWELL) 0917
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 147 of 154




                           Exhibit E
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 148 of 154




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:18-cv-01015-RBJ

   AARON, BELL INTERNATIONAL, INC.,
   a Colorado corporation,

          Plaintiff,

   v.

   JOHN ROWELL, an individual,

          Defendant.


               DEFENDANT JOHN ROWELL’S RESPONSES TO PLAINTIFF’S
                     FIRST SET OF REQUESTS FOR ADMISSION



          Pursuant to Federal Rules of Civil Procedure 26 and 36, Defendant John Rowell (“Mr.

   Rowell”) provides the following objections and responses to Plaintiff Aaron, Bell International,

   Inc.’s (“ABI” or Plaintiff) First Set of Requests for Admission.


                        GENERAL OBJECTIONS AND RESERVATIONS

          1.      Mr. Rowell responds to Plaintiff’s requests, subject to and without intending to

   waive, and expressly preserving: (a) any objections to the competency, relevancy, materiality,

   privilege and admissibility of any of the responses; and (b) the right to object to other discovery

   requests involved or relating to the subject matter of Plaintiff’s requests responded to herein.

          2.      Mr. Rowell objects generally to Plaintiff’s requests to the extent they seek

   information protected from discovery as attorney work product or by the attorney-client


                                                    1
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 149 of 154




   privilege, information gathered or prepared in anticipation of litigation, or information which is

   otherwise immune or protected from discovery.

          3.      Mr. Rowell objects to Plaintiff’s requests to the extent that they are improperly

   broad in scope, unduly burdensome and not reasonably calculated to lead to the discovery of

   admissible evidence in this action. Where appropriate, Mr. Rowell will provide the appropriate

   answers to Plaintiff’s requests and assert additional objections as warranted.

          4.      Mr. Rowell reserves the right to amend or supplement his answers to Plaintiff’s

   requests and to assert additional objections as warranted.

          5.      Except for the facts expressly admitted herein, no admission of any nature

   whatsoever is to be implied or inferred.

          6.      Mr. Rowell has not yet completed his investigation of the facts relating to this

   action, has not yet completed discovery in this action, and has not yet completed his preparation

   for trial. Accordingly, these responses are necessarily limited in nature, and reflect only that

   information known to Mr. Rowell at this time.

          7.      Mr. Rowell objects to the extent that Plaintiff’s discovery requests attempt or

   purport to impose burdens beyond those required by the Federal Rules of Civil Procedure or any

   court order.

          8.      Mr. Rowell objects to the requests to the extent that any defined term used in the

   requests is inaccurate, incomplete, or misleading. Mr. Rowell does not concede the accuracy or

   completeness of any defined term used in the requests, whether or not any specific objection to a

   defined term is set forth.




                                                     2
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 150 of 154




          9.      Each of Mr. Rowell’s General Objections is incorporated by reference into the

   responses set forth below as if fully set forth therein. The following responses are, therefore,

   made subject to each of these General Objections. The assertion of the same, similar, or

   additional objections and specific objections to individual requests, or the failure to assert any

   additional objection to a request, does not waive any objection by Mr. Rowell.


          RESPONSES AND OBJECTIONS TO REQUESTS FOR ADMISSION


   REQUEST FOR ADMISSION NO. 1:

          Admit you and ABI entered into a transition employment agreement (the “Transition

   Employment Agreement”) on or about September 12, 2017.

          RESPONSE: Admit.

   REQUEST FOR ADMISSION NO. 2:

          Admit under Colorado law your signature and subsequent employment constituted

   sufficient assent and consideration to the terms of the Transition Employment Agreement.

          RESPONSE: Objection. This request improperly seeks admission of a legal

          conclusion.

   REQUEST FOR ADMISSION NO. 3:

          Admit ABI fully performed its obligations under the Transition Employment Agreement.

          RESPONSE: Deny.




                                                     3
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 151 of 154




   REQUEST FOR ADMISSION NO. 4:

          Admit ABI restricts access to its trade secrets and confidential information to certain

   employees on a need-to-know basis.

          RESPONSE: Mr. Rowell objects to this request to the extent that it is ambiguous as

          it is unclear whether ABI is referring to the ordinary or legal definition of “trade

          secrets” and confidential information, and, to the extent that it is referring to the

          legal definition of these terms and would therefore require Mr. Rowell to make a

          legal determination regarding whether certain material meets these definitions.

          Subject to the foregoing general and specific objections, Mr. Rowell admits that,

          while employed at ABI, he undertook reasonable efforts to protect sensitive

          information. Mr. Rowell further states that he has made a reasonable inquiry and

          the information known or readily obtainable by him is insufficient to enable him to

          admit or deny the remainder of this request.

   REQUEST FOR ADMISSION NO. 5:

          Admit ABI requires employees who access its trade secrets and confidential information

   to sign confidentiality agreements.

          RESPONSE: Mr. Rowell objects to this request to the extent that it is ambiguous as

          it is unclear whether ABI is referring to the ordinary or legal definition of “trade

          secrets” and confidential information, and, to the extent that it is referring to the

          legal definition of these terms and would therefore require Mr. Rowell to make a

          legal determination regarding whether certain material meets these definitions.

          Subject to the foregoing general and specific objections, Mr. Rowell admits that,


                                                  4
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 152 of 154




          while employed at ABI, he undertook reasonable efforts to protect sensitive

          information. Mr. Rowell further states that he has made a reasonable inquiry and

          the information known or readily obtainable by him is insufficient to enable him to

          admit or deny the remainder of this request.

   REQUEST FOR ADMISSION NO. 6:

          Admit ABI mandates its trade secrets and confidential information only be

   accessed through secure connections and only with individualized logins and passwords.

          RESPONSE: Mr. Rowell objects to this request to the extent that it is ambiguous as

          it is unclear whether ABI is referring to the ordinary or legal definition of “trade

          secrets” and confidential information, and, to the extent that it is referring to the

          legal definition of these terms and would therefore require Mr. Rowell to make a

          legal determination regarding whether certain material meets these definitions.

          Subject to the foregoing general and specific objections, Mr. Rowell admits that,

          while employed at ABI, he undertook reasonable efforts to protect sensitive

          information. Mr. Rowell further states that he has made a reasonable inquiry and

          the information known or readily obtainable by him is insufficient to enable him to

          admit or deny the remainder of this request.

   REQUEST FOR ADMISSION NO. 7:

          Admit you communicated with First Line Advisors regarding Skilcraft.

          RESPONSE: Mr. Rowell admits that Patrick Vaughan may have called him to

          discuss Skilcraft but has no recollection of any such conversation taking place.




                                                  5
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 153 of 154




   REQUEST FOR ADMISSION NO. 8:

         Admit you communicated with ABI clients and prospective clients, other than Skilcraft,

   after your employment with ABI was terminated.

         RESPONSE: Mr. Rowell objects to this request to the extent that it is vague and

         ambiguous, as Mr. Rowell has no way to know who ABI’s current prospective

         clients are. Subject to the foregoing general and specific objections, Mr. Rowell

         denies this request.



         Respectfully submitted, this 15th day of March, 2019.

                                                     /s/Aaron Herzig
                                                     Aaron Herzig (pro hac vice)
                                                     Medora Akers (pro hac vice)
                                                     Taft Stettinius & Hollister LLP
                                                     425 Walnut Street, Suite 1800
                                                     Cincinnati, Ohio 45202
                                                     Tel: (513) 381-2838
                                                     Fax: (513) 381-0205
                                                     aherzig@taftlaw.com
                                                     makers@taftlaw.com

                                                     Michael R. Greco, #48320
                                                     Kevin J. Burns, #44527
                                                     Fisher & Phillips LLP
                                                     1801 California Street, Suite 2700
                                                     Denver, Colorado 80202
                                                     Tel: (303) 218-3650
                                                     Fax: (303) 218-3651
                                                     mgreco@fisherphillips.com
                                                     kburns@fisherphillips.com

                                                     Attorneys for John Rowell




                                                6
Case 1:18-cv-01015-RBJ Document 47-1 Filed 05/15/19 USDC Colorado Page 154 of 154




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 15, 2019, a true and correct copy of the foregoing was

   served by electronic mail upon the following:

   Colin Barnacle
   Ashley Calhoun
   Akerman LLP
   1900 Sixteenth Street, Suite 1700
   Denver, CO 80202
   Tel: (303) 260-7712
   Fax: (303) 260-7714
   colin.barnacle@akerman.com
   ashley.calhoun@akerman.com
   Attorneys for Aaron, Bell International, Inc.

                                                   /s/Medora Akers




                                                     7
